Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 1 of 63 PageID# 4426



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF VIRGINIA
                                 Norfolk Division

  AMEKA RIDDICK, Administrator of
  the Estate of PAMELA RENEE RIDDICK,
  the Decedent, deceased,

                   Plaintiff,
  v.                                                          Civil No. 2:19cv363

  WILLIAM WATSON, et al.,

                   Defendants.


                                   OPINION AND ORDER

        This case arises from the death of Pamela Renee Riddick (the

  “Decedent”) on August 23, 2017, while in the custody of the

  Portsmouth    City       Jail    (“PCJ”).       The    Decedent’s      daughter   and

  administrator       of    her     estate,      Ameka    Riddick     (“Plaintiff”),

  initiated    this    action       against      multiple    jail     officials     and

  affiliated medical staff, asserting claims under 42 U.S.C. § 1983

  and the Virginia Wrongful Death Act.                  In three separate motions,

  all but one of the defendants move to dismiss Plaintiff’s claims

  pursuant to Federal Rules of Civil Procedure 12(b)(6) and 12(f).

  ECF Nos. 34, 42, 49.             After reviewing the parties’ briefs, the

  Court   finds   that      a     hearing   on    the    motions    is   unnecessary.

  Therefore, Defendants’ requests for such hearing is DENIED.                       ECF

  Nos. 36, 57, 58.         For the reasons stated below, the Court GRANTS

  IN PART AND DENIES IN PART each of the pending motions to dismiss.
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 2 of 63 PageID# 4427



                                I. FACTUAL BACKGROUND

         When considering a Rule 12(b)(6) motion to dismiss, a district

  court must accept as true all of the factual allegations contained

  in the complaint.           Erickson v. Pardus, 551 U.S. 89, 94 (2007).

  Plaintiff alleges the following facts.               At approximately 4:30 p.m.

  on August 21, 2017, Deputy J.A. Cashwell booked the Decedent into

  PCJ.    ECF No. 2 ¶ 12.       During intake, the Decedent advised Deputy

  Cashwell that she “snorted heroin and used 3-4 caps every day” and

  had a history of severe withdrawal symptoms, including cramping,

  vomiting, and diarrhea.         Id.    Although the Decedent presented with

  such symptoms and requested medical attention at that time, Deputy

  Cashwell “failed to either observe and notify the medical staff or

  other deputies, or properly document [the] decedent’s symptoms and

  health concerns in the first instance.”                    Id. ¶¶ 12-14.         The

  Complaint alleges that Lieutenant R. Coardes and K. Mayfield—a

  licensed    practical       nurse   employed     by    Defendant     Correct   Care

  Solutions (“CCS”) 1—were also present during intake but likewise

  took   no   action     in   response     to   the     Decedent’s    statements    or

  condition. Id. ¶¶ 4-5, 18. After processing, PCJ officials placed

  the    Decedent   in    the    general    jail      population     without   “close

  observation.”     Id. ¶¶ 12, 14, 16.




  1 At all relevant times, CCS served as PCJ’s independent medical services
  provider. ECF No. 2 ¶ 7.

                                            2
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 3 of 63 PageID# 4428



        The   following       day,    August    22,    2017,    Michelle    Murray,    a

  licensed    practical       nurse    employed       by    CCS,     “examined    and/or

  evaluated” the Decedent.              Id. ¶¶ 5, 15.           The Decedent again

  reported that she used heroin daily and was suffering from symptoms

  of withdrawal, but Murray noted that “no current medical treatment

  [was]    needed”     and   returned    the    Decedent       to   the   general   jail

  population.     Id. ¶¶ 15-16.

        In the early hours of August 23, 2017, video surveillance of

  the hallway outside the Decedent’s cell reveals that a white female

  deputy, believed to be Deputy K.S. Leazer, passed by the Decedent’s

  cell at 3:18 a.m.          Id. ¶ 21.    At 3:34 a.m., another white female

  guard,    who   is   not    named,     patrolled      the    hallway    and    “barely

  glanc[ed] into the decedent’s cell.”                Id.   Although the Portsmouth

  Sheriff’s Office maintains a written policy requiring deputies to

  “walk the post two times per hour,” the footage does not show any

  person walking past the Decedent’s cell again until 4:58 a.m.                     Id.

  ¶ 22.

        According to the Complaint, during this one-hour-and-twenty-

  four-minute-long period in which no deputy traversed the hallway,

  “the decedent writhed and agonized in pain in her cell” due to

  symptoms of heroin withdrawal.                Id. ¶ 23.           At 4:54 a.m., the

  Decedent can be seen waving her arms through the cell bars to

  secure medical assistance, but none came.                     Id. ¶ 23.        Another

  unidentified white female passed by the Decedent’s cell at 5:03

                                            3
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 4 of 63 PageID# 4429



  a.m., but she “pa[id] no real attention” to the Decedent.                 Id.

  ¶ 24.   The Decedent placed her hands on the cell bars at 5:14 a.m.,

  again “pleading for help to no avail.”         Id. ¶ 25.

        At 5:16 a.m., a white female brought food trays to the cells.

  Id. ¶ 26.     But the Decedent did not eat.        Id.    She again placed

  her hands on the cell bars at 5:23 a.m. and 5:25 a.m.               Id. ¶ 27.

  When she repeated this at 5:31 a.m. and 5:32 a.m., the placement

  of her hands near the bottom of the bars indicate that “she was on

  the floor and unable to stand.”      Id.    Minutes later, a white female

  deputy removed the Decedent’s food tray from her cell, but the

  deputy did not enter the cell or otherwise inspect the Decedent’s

  condition.    Id. ¶ 28.     The same deputy passed by the Decedent’s

  cell at 5:36 a.m. but “pa[id] no attention” to the Decedent.              Id.

        The footage then shows that at 5:44 a.m. a white male deputy,

  identified in the Complaint as Sergeant C.L. Kelly, looks into the

  Decedent’s cell without entering.          Id. ¶ 29.     Sergeant Kelly can

  then be seen using his radio before opening the adjacent cell to

  escort another female inmate from her cell.               Id.   Two minutes

  later, a white female deputy, believed to be Deputy Wilson, enters

  the   Decedent’s   cell   and   realizes    that   the   Decedent    is   non-

  responsive.     Id. ¶ 30.    Shortly thereafter, Lieutenant Coardes,

  Deputy Quinn, Deputy P. Deaver, Deputy T. Weathers, and CCS-

  employed licensed practical nurse Clifford Rose arrived at the



                                       4
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 5 of 63 PageID# 4430



  Decedent’s cell. 2      Id. ¶¶ 4-5, 32.           Nurse Rose began rendering

  medical    treatment,      but   efforts     to    revive    the   Decedent    were

  unsuccessful.       Id. ¶¶ 37, 41.    An autopsy identified the cause of

  death as fentanyl toxicity. Id. ¶ 41. According to the Complaint,

  fentanyl is a known ingredient of heroin.               Id.    In addition, the

  Decedent’s blood revealed the presence of opioids, cocaine, and

  benzoylecgonine.       Id.

        Sometime after the Decedent’s death, Stephen Goff, a Board of

  Corrections investigator, conducted a review of PCJ inmate deaths,

  including the Decedent’s.        Id. ¶ 40.        Goff’s report concluded that

  PCJ officials falsified jail logs “to make it appear as though

  Portsmouth sheriff’s deputies were making their proper checks and

  rounds on the decedent, as required by Sheriff’s Office policy.”

  Id.

        On July 18, 2019, Plaintiff filed suit against PCJ officials

  Cashwell, Coardes, Deaver, Kelly, Leazer, Shaw, and Wilson (the

  “on-duty     guards”) 3;     then-Sheriff     William       Watson;   CCS    Nurses

  Mayfield, Murray, and Rose (the “CCS nurses”); and CCS.                     ECF No.

  2.    The Complaint, which names “all defendants in both their

  individual    and    their    official     capacities,”      id.   ¶ 10,    alleges


  2 Other deputies that did not respond to the cell but were on-duty and came
  into contact with Decedent at some point during her incarceration at PCJ
  include Defendant C.M. Shaw. Id. ¶¶ 4, 35.
  3 Although Plaintiff initially named additional PCJ officials, she has since
  voluntarily dismissed all claims against such officials. See ECF Nos. 31,
  171.

                                           5
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 6 of 63 PageID# 4431



  twelve counts.      Counts I, IV, VII, and X 4 allege simple negligence

  against the on-duty guards, Sheriff Watson, the CCS nurses, and

  CCS.   Id. ¶¶ 42-49, 64-71, 90-97, 108-14.           Counts II, V, VIII, and

  XI allege gross negligence against the on-duty guards; Sheriff

  Watson; the CCS nurses; and CCS.              Id. ¶¶ 50-57, 72-78, 98-102,

  115-20.    Counts III, VI, and IX allege various claims pursuant to

  42 U.S.C. § 1983 against the on-duty guards, Sheriff Watson, and

  the CCS nurses, each in their official and individual capacities.

  Id. ¶¶ 58-63, 79-89, 103-07.            Finally, Count XII asserts that

  Defendants’ conduct amounted to willful and wanton negligence,

  giving rise to punitive damages under Virginia law. 5             Id. ¶¶ 121-

  26.     Plaintiff demands $5,000,000 in compensatory damages and

  $10,000,000 in punitive damages.            Id. at 27.

         On December 5, 2019, Defendants Cashwell, Coardes, Deaver,

  Kelly, Shaw, and Watson (collectively, the “Cashwell Defendants”)

  filed a joint motion to dismiss.             ECF No. 34.     In their motion

  (the “Cashwell Motion”) and accompanying memorandum, ECF No. 35,

  the    Cashwell    Defendants   argue       that:   (1)   Plaintiff’s   § 1983

  official capacity claims are barred by the Eleventh Amendment of

  the    United     States   Constitution;      (2)   Plaintiff’s    individual



  4  The Complaint includes two distinct counts that are each styled “Count
  X.”   Herein, the Court refers to the second of these as “Count XI” and
  refers to the claim styled “Count XI” as “Count XII.”
  5 Plaintiff’s demand for punitive damages arises solely under Virginia law.
  See ECF No. 2 ¶ 126.

                                          6
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 7 of 63 PageID# 4432



  capacity § 1983 deliberate indifference claims are insufficient

  under Federal Rule of Civil Procedure 8; (3) Plaintiff’s simple

  negligence claims are barred by state sovereign immunity; (4)

  Plaintiff’s gross negligence and willful and wanton negligence

  claims are inadequate under Rule 8; and (5) Plaintiff’s damages

  requests exceed the amounts permitted by Virginia law. On December

  16, 2019, Defendant Wilson individually filed a motion to dismiss

  (the     “Wilson    Motion”)    and    supporting       memorandum,     asserting

  arguments that largely mirror those asserted by the Cashwell

  Defendants.        ECF Nos. 49, 50.         Given this similarity, the Court

  will consider the Cashwell Motion and the Wilson Motion together. 6

         On December 16, 2019, Defendants CCS, Mayfield, Murray, and

  Rose (collectively, the “CCS Defendants”) filed a joint motion to

  dismiss.      ECF No. 42.        Their motion (the “CCS Motion”) and

  supporting    memorandum,      ECF    No.    43,    likewise   argues   that   the

  Complaint fails to state sufficient facts to establish claims for

  § 1983     deliberate     indifference,            simple   negligence,    gross

  negligence, and willful and wanton negligence.                 Additionally, the

  CCS Defendants have submitted affidavits sworn by the CCS nurses

  and Paul Bell, a CCS registered nurse and the Health Services

  Administrator at PCJ.      ECF No. 43-1 to -4.         These affidavits attach

  the Decedent’s “Booking Report” and “Inmate Medical Screening”


  6 The only remaining PCJ defendant, Deputy Leazer, has elected to pursue
  summary judgment. ECF No. 117. The instant Order and Opinion does not
  address that motion.

                                          7
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 8 of 63 PageID# 4433



  questionnaire, each of which is dated August 21, 2017; a “Refusal

  of Treatment” form signed by Nurse Mayfield and Lieutenant Coardes

  and dated August 21, 2017; a “Medical Information Transfer Form”

  e-signed by Nurse Murray and dated August 22, 2017; and Nurse

  Rose’s August 23, 2017 progress notes recounting the efforts to

  revive the Decedent.

        Plaintiff has filed responses to each motion, ECF Nos. 60,

  65, 66, 7 and Defendants have filed replies, ECF Nos. 61, 68, 70.

  The motions are thus ripe for review.

                            II. STANDARD OF REVIEW

        The   well-established     Rule     12(b)(6)    standard    of   review

  requires the dismissal of a complaint that fails “to state a claim

  upon which relief can be granted.”          Fed. R. Civ. P. 12(b)(6).        A

  complaint fails to state a claim if it does not allege “enough

  facts to state a claim to relief that is plausible on its face.”

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).             Although a

  complaint need not be detailed, the “[f]actual allegations must be

  enough to raise a right to relief above the speculative level.”

  Id. at 555; see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

  “Threadbare    recitals    of   the   elements   of   a   cause   of   action,



  7 Plaintiff initially filed a response to the CCS Motion on December 30,
  2019, ECF No. 64, before submitting a corrected response the following day,
  ECF No. 66. The two responses are identical except that the December 31,
  2019 response includes an additional page displaying Plaintiff’s attorney’s
  signature. For purposes of this Opinion and Order, the Court considers the
  response filed on December 31, 2019, ECF No. 66.

                                        8
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 9 of 63 PageID# 4434



  supported by mere conclusory statements, do not suffice.”                Iqbal,

  556 U.S. at 678 (citing Twombly, 550 U.S. at 555).                To survive a

  motion to dismiss under Rule 12(b)(6), “a complaint must include

  ‘more    than    an     unadorned,     the-defendant-unlawfully-harmed-me

  accusation.’”       Johnson v. Am. Towers, LLC, 781 F.3d 693, 709 (4th

  Cir. 2015) (quoting Iqbal, 556 U.S. at 678).

         A motion to dismiss tests the sufficiency of a complaint

  without resolving factual disputes, and a district court “‘must

  accept as true all of the factual allegations contained in the

  complaint’ and ‘draw all reasonable inferences in favor of the

  plaintiff.’”        Kensington    Volunteer      Fire   Dep’t    v.   Montgomery

  County, 684 F.3d 462, 467 (4th Cir. 2012) (citation omitted).

  Although the truth of well-pleaded facts is presumed, a court is

  not bound by the “legal conclusions drawn from the facts” and “need

  not     accept   as     true    unwarranted      inferences,      unreasonable

  conclusions, or arguments.”          E. Shore Mkts., Inc. v. J.D. Assocs.

  Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000); see Iqbal, 556

  U.S. at 678 (citing Twombly, 550 U.S. at 555).                   “Additionally,

  while it is generally not appropriate to consider the viability of

  affirmative defenses at the Rule 12(b)(6) stage, in ‘relatively

  rare circumstances’ where all of the facts ‘necessary to the

  affirmative defense clearly appear on the face of the complaint,’

  an    affirmative     defense   . . . may   be   resolved   on    a   motion   to

  dismiss.”    Waites v. Wells Fargo Bank, N.A., No. 2:15cv353, 2016

                                          9
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 10 of 63 PageID# 4435



  WL 659084, at *2 (E.D. Va. Feb. 16, 2016) (quoting Goodman v.

  Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007)).

        A motion to dismiss pursuant to Rule 12(b)(6) must be read in

  conjunction with Federal Rule of Civil Procedure 8(a)(2).              Rule

  8(a)(2) requires only “a short and plain statement of the claim

  showing that the pleader is entitled to relief,” Fed. R. Civ. P.

  8(a)(2), so as to “give the defendant fair notice of what the . . .

  claim is and the grounds upon which it rests,” Twombly, 550 U.S.

  at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).             Fair

  notice is provided by setting forth enough facts for the complaint

  to be “plausible on its face” and “raise a right to relief above

  the speculative level on the assumption that all the allegations

  in the complaint are true (even if doubtful in fact).”                  Id.

  (internal citations omitted).

        Ordinarily, the Court may not rely on “matters outside the

  pleadings” at the Rule 12(b)(6) stage without converting the motion

  to dismiss into a motion for summary judgment.            Fed. R. Civ. P.

  12(d); see also Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159,

  165-66 (4th Cir. 2016) (stating that the court’s evaluation of a

  Rule 12(b)(6) motion to dismiss is “generally limited to a review

  of the allegations of the complaint itself”).          However, the Court

  may consider documents attached to the complaint, Fed. R. Civ. P.

  10(c), and documents submitted by the party moving to dismiss if

  such documents are integral to the complaint and their authenticity

                                       10
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 11 of 63 PageID# 4436



  is undisputed, Goines, 822 F.3d at 166.                    Additionally, the Court

  may take judicial notice of matters of public record.                   See Hall v.

  Virginia, 385 F.3d 421, 424 n.3 (4th Cir. 2004).

                                     III. DISCUSSION

                               A. Section 1983 Claims

        The Court begins by addressing Defendants’ various arguments

  contending    that     the    Court      should     dismiss    Plaintiff’s    § 1983

  claims.    Section 1983 provides, in relevant part,

        Every person who, under color of any statute, ordinance,
        regulation, custom, or usage, of any State . . . subjects
        . . . any citizen of the United States . . . to the
        deprivation of any rights, privileges, or immunities
        secured by the Constitution and laws, shall be liable to
        the party injured in an action at law, suit in equity,
        or other proper proceeding for redress.

  42 U.S.C. § 1983.            Importantly, § 1983 “is not ‘a source of

  substantive rights, but a method for vindicating federal rights

  elsewhere     conferred       by    those        parts    of   the   United   States

  Constitution and federal statutes that it describes.’”                   Lambert v.

  Williams, 223 F.3d 257, 260 (4th Cir. 2000) (quoting Baker v.

  McCollan, 443 U.S. 137, 144 (1979)).

        Here, Plaintiff alleges that the on-duty guards and CCS

  nurses,    acting     in    their       official    and    individual   capacities,

  displayed deliberate indifference with respect to the Decedent’s

  serious     medical        need    in     violation       of   the   United   States

  Constitution’s Eighth Amendment’s prohibition on cruel and unusual

  punishment.     ECF No. 2 ¶¶ 10, 58-63.                   Plaintiff further argues

                                              11
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 12 of 63 PageID# 4437



  that such deliberate indifference reflects an official policy or

  custom of the Portsmouth Sheriff’s Office, supporting a claim for

  municipal liability under § 1983.         Id. ¶¶ 79-89; see ECF No. 60,

  at 10-11.      In addition, Plaintiff seeks to hold Sheriff Watson

  liable in his individual capacity for the on-duty guards’ acts and

  omissions pursuant to the doctrine of respondeat superior.              ECF

  No. 2 ¶¶ 8, 61.      Finally, Plaintiff also appears to assert claims

  against Sheriff Watson and Lieutenant Coardes in their individual

  capacities under a theory of supervisory liability.          Id. ¶¶ 8, 36,

  79-89.

                         1. Official Capacity Claims

                 a. Sheriff Watson and the On-Duty Guards

        Sheriff Watson and the on-duty guards first argue that any

  § 1983 claims asserted against them in their official capacities

  are   barred   by   the   Eleventh   Amendment   of   the   United   States

  Constitution. 8     The Court agrees.


  8 The Fourth Circuit has yet to decide “whether a dismissal on Eleventh
  Amendment immunity grounds is a dismissal for failure to state a claim under
  Rule 12(b)(6) or a dismissal for lack of subject matter jurisdiction under
  Rule 12(b)(1).” Andrews v. Daw, 201 F.3d 521, 525 n.2 (4th Cir. 2000).
  Several courts in this circuit, however, have noted a “trend” of viewing
  Eleventh Amendment immunity through the lens of Rule 12(b)(1). E.g., Clowdis
  v. Silverman, No. 3:15cv128, 2019 WL 1415454, at *12 (E.D. Va. Mar. 28,
  2019); Darling v. Falls, 236 F. Supp. 3d 914, 925 n.11 (M.D.N.C. 2017); cf.
  Roach v. W. Va. Reg’l Jail & Corr. Facility Auth., 74 F.3d 46, 48 (4th Cir.
  1996) (“Although not a true limit on the subject-matter jurisdiction of the
  federal courts, the Eleventh Amendment is ‘a block on the exercise of that
  jurisdiction.’” (quoting Biggs v. Meadows, 66 F.3d 56, 60 (4th Cir. 1995))).
  This distinction, however, “makes little practical difference” as in either
  case the court must assume the truth of the facts alleged in the complaint
  and view them in the light most favorable to the plaintiff. Zemedagegehu
  v. Arthur, No. 1:15cv57, 2015 WL 1930539, at *3 (E.D. Va. Apr. 28, 2015);

                                       12
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 13 of 63 PageID# 4438



        The Eleventh Amendment provides that “[t]he judicial power of

  the United States shall not be construed to extend to any suit in

  law or equity, commenced or prosecuted against one of the United

  States by Citizens of another State, or by Citizens or Subjects of

  any Foreign State.”      U.S. Const. amend. XI.       Notwithstanding the

  express language of the Eleventh Amendment referencing “another

  State” and a “Foreign State,” because “it would be ‘anomalous’ to

  allow a state to be sued by its own citizens in federal court when

  it cannot be sued by citizens of other states or nations,” Erwin

  Chemerinsky, Federal Jurisdiction § 7.4, at 449 (7th ed. 2016)

  (quoting Hans v. Louisiana, 134 U.S. 1, 10 (1890)), “it is well

  established that ‘an unconsenting State is immune from suits

  brought in federal courts by her own citizens,’” Lytle v. Griffith,

  240 F.3d 404, 408 (4th Cir. 2001) (quoting Edelman v. Jordan, 415

  U.S. 651, 663 (1974)); see also Va. Off. for Prot. & Advoc. v.

  Stewart, 563 U.S. 247, 253 (2011) (stating that the Eleventh

  Amendment “confirm[s] the structural understanding that States

  entered the Union with their sovereign immunity intact, unlimited

  by Article III’s jurisdictional grant”).            Such a suit may be

  maintained only when a state has waived its sovereign immunity or




  accord Fleming v. Va. State Univ., No. 3:15cv268, 2016 WL 927186, at *1 n.4
  (E.D. Va. Mar. 4, 2016).

                                       13
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 14 of 63 PageID# 4439



  Congress has expressly abrogated that immunity pursuant to the

  Fourteenth Amendment. 9     Stewart, 563 U.S. at 253-54, 254 n.2.

         Importantly, “Eleventh Amendment immunity does not extend to

  mere   political    subdivisions   of     a    State   such   as   counties    or

  municipalities.”     Kitchen v. Upshaw, 286 F.3d 179, 184 (4th Cir.

  2002).     But it does attach to “governmental entities that are

  considered ‘arms of the State.’”              Will v. Migh. Dep’t of State

  Police, 491 U.S. 58, 70 (1989).               This includes state officers

  acting in their official capacities.             See Kitchen, 286 F.3d at

  183-84    (“The    Eleventh    Amendment        limits    the      Article    III

  jurisdiction of the federal courts to hear cases against States

  and state officers acting in their official capacities.” (footnote

  omitted)); see also Will, 491 U.S. at 71 (“[A] suit against a state

  official in his or her official capacity is not a suit against the

  official but rather is a suit against the official’s office.                  As

  such, it is no different from a suit against the State itself.”

  (citation omitted)).

         The Virginia Supreme Court has held that a Virginia sheriff

  “is an independent public official whose authority is derived from

  the Constitution of Virginia.”       Doud v. Commonwealth, 282 Va. 317,

  321-22, 717 S.E.2d 124, 126 (2011) (quoting Carraway v. Hill, 265


  9 Eleventh Amendment immunity is applicable in cases seeking money damages,
  but it does not bar a suit against state officials that seeks only
  “injunctive relief to prevent a continuing violation of federal law.” Green
  v. Mansour, 474 U.S. 64, 68 (1985) (citing Ex parte Young, 209 U.S. 123,
  155-56, 159 (1908)).

                                       14
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 15 of 63 PageID# 4440



  Va. 20, 24, 574 S.E.2d 274, 276 (2003)); see also Va. Const. art.

  VII, § 4 (“There shall be elected by the qualified voters of each

  county and city . . . a sheriff.”).            Thus, although sheriffs and

  other constitutional officers “may perform certain functions in

  conjunction with units of county or municipal government, neither

  the officers nor their offices are agencies of such governmental

  units.”   Doud, 282 Va. at 321, 717 S.E.2d at 126 (quoting Carraway,

  265 Va. at 24, 574 S.E.2d at 276).

        Recognizing the language of the Virginia Constitution and the

  decisions of the Virginia Supreme Court, this Court and the United

  States District Court for the Western District of Virginia have

  consistently held, and the Fourth Circuit has agreed, that Virginia

  sheriffs and their deputies are state officers afforded Eleventh

  Amendment    immunity   with   respect    to    § 1983   official   capacity

  claims.     See, e.g., Star v. Chapman, No. 1:18cv1047, 2018 WL

  10498017, at *1 (E.D. Va. Oct. 29, 2018) (“Plaintiff’s [§ 1983]

  claims for monetary damages from Sheriff Chapman in his official

  capacity are barred by Eleventh Amendment sovereign immunity.”);

  Burns v. Cook, No. 6:18cv73, 2018 WL 4935457, at *1 (W.D. Va. Oct.

  11, 2018) (“In Virginia an action against a sheriff in his official

  capacity has been held to be an action against the state for the

  purpose of this immunity.”); Vollette v. Watson, 937 F. Supp. 2d

  706, 714-15, 715 n.7 (E.D. Va. 2013) (stating that a “Virginia

  Sheriff, as an arm of the State, is not subject to official

                                       15
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 16 of 63 PageID# 4441



  capacity Section 1983 monetary liability,” and noting that with

  respect to such claims Virginia has not waived, nor has Congress

  abrogated, its sovereign immunity); Gemaehlich v. Johnson, No.

  7:12cv263, 2013 WL 589234, at *4 (W.D. Va. Feb. 14, 2013) (“There

  is considerable authority holding that the Eleventh Amendment

  precludes § 1983 official-capacity suits against Virginia Sheriffs

  and their deputies because they are state, not local, officials.”);

  see also Bland v. Roberts, 730 F.3d 368, 391 (4th Cir. 2013) (“[T]o

  the extent that the claims seek monetary relief against the Sheriff

  in his official capacity, the district court correctly ruled that

  the Sheriff is entitled to Eleventh Amendment immunity.”); Smith

  v.   McCarthy,    349   F.   App’x   851,   858   n.11    (4th   Cir.   2009)

  (unpublished per curiam) (“[T]he district court did not err in

  dismissing the [plaintiffs’] claims against [deputy sheriffs] in

  their official capacities, as they are afforded immunity by the

  Eleventh Amendment.”).

        Despite this overwhelming authority, Plaintiff asserts that

  the Eleventh Amendment poses no barrier to her official capacity

  claims, citing Jenkins v. Woody, No. 3:15cv355, 2017 WL 342062

  (E.D. Va. Jan. 21, 2017).      ECF No. 60, at 4-5.       In Jenkins, another

  judge of this Court considered a Virginia sheriff’s motion for

  summary judgment in a § 1983 action asserting, inter alia, claims

  against the sheriff in his official capacity, but rather than

  disposing of the claims on Eleventh Amendment immunity grounds,

                                       16
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 17 of 63 PageID# 4442



  the Court assessed their merits, granting in part and denying in

  part the motion.        See 2017 WL 342062, at *10-11.             Importantly,

  however, it does not appear that the sheriff ever raised the issue

  of   Eleventh   Amendment    immunity.       And   “unlike      subject    matter

  jurisdiction, which federal courts must evaluate independent of

  the parties’ contentions,” whether to raise Eleventh Amendment

  immunity sua sponte is discretionary. Biggs, 66 F.3d at 60 (citing

  Patsy v. Bd. of Regents, 457 U.S. 496, 515 n.19 (1982)); see also

  Constantine v. Rectors of George Mason Univ., 411 F.3d 474, 481 &

  n.3 (4th Cir. 2005); Suarez Corp. Indus. v. McGraw, 125 F.3d 222,

  227 (4th Cir. 1997).        Here, in contrast, Sheriff Watson and his

  subordinates     have    asserted    the    defense,     and    the     foregoing

  authority clearly supports their position—Virginia sheriffs and

  their   deputies   enjoy    Eleventh    Amendment      immunity    from    § 1983

  claims seeking money damages arising from acts taken in their

  official    capacities.       As    such,   Plaintiff’s        § 1983    official

  capacity claims against Sheriff Watson and the on-duty guards are

  DISMISSED. 10


  10To be sure, this dismissal includes Plaintiff’s “policy or custom” claim
  against Sheriff Watson in his official capacity.     As an initial matter,
  “whether a public employer has adopted an unconstitutional ‘custom’ or
  ‘policy’ is a question to be asked when examining the basis for municipal
  liability under § 1983,” Mikkelsen v. DeWitt, 141 F. App’x 88, 90-91 (4th
  Cir. 2005) (unpublished per curiam). And while municipalities and other
  local government units are considered “persons” under § 1983 and thus can
  shoulder liability for constitutional injuries inflicted by the execution
  of their official policies or customs, Monell v. Dep’t of Soc. Servs., 436
  U.S. 658, 690 (1978), Virginia sheriffs, as established above, “are
  constitutional officers, not municipal officers,” Cadmus v. Williamson, No.
  5:15cv45, 2016 WL 1047087, at *5 (W.D. Va. Mar. 10, 2016) (emphasis added);

                                         17
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 18 of 63 PageID# 4443



                            b. The CCS Defendants

        Plaintiff    also   asserts   § 1983    official   capacity    claims

  against the CCS nurses.        See ECF No. 2 ¶ 10.        Although courts

  differ in their treatment of official capacity claims against

  individuals employed by private companies that contract with jails

  and prisons to provide inmate medical services, most treat such

  claims as claims against the private employer rather than against

  some government office or agency for which the privately-employed

  individuals provide services.        See, e.g., Leavitt v. Corr. Med.

  Servs., Inc., 645 F.3d 484, 504 (1st Cir. 2011) (stating that

  official capacity claims against privately-employed nurses are


  see also Sherman v. City of Richmond, 543 F. Supp. 447, 449 (E.D. Va. 1982)
  (noting that Virginia sheriffs serve “independent of municipal or county
  government”). As such, they are “arm[s] of the State, Lloyd v. Morgan, No.
  4:14cv107, 2015 WL 1288346, at *5 (E.D. Va. Mar. 20, 2015) (adopting report
  and recommendation), and are thus protected by Eleventh Amendment immunity.
  See Cadmus, 2016 WL 1047087, at *12 (dismissing municipal liability § 1983
  claim where the relevant allegations “involve[d] actions taken solely by
  [the sheriff] and his deputies”); see also Cadmus v. Williamson, No.
  5:15cv45, 2016 WL 929279, at *25 (W.D. Va. Feb. 1, 2016) (dubbing the “label
  of ‘municipal liability’” a “misnomer” where the complaint did “not name[]
  a municipal defendant”). The Court notes that Sherriff Watson did not raise
  this argument in briefing with respect to this specific claim, electing
  instead to defend on the ground that the Complaint failed to assert facts
  demonstrating the existence of an unconstitutional policy or custom. See
  ECF No. 35, at 9-11; ECF No. 61, at 3-4. Nonetheless, as the foregoing
  analysis makes clear: (1) the Eleventh Amendment precludes such claim; and
  (2) this Court has authority to consider Eleventh Amendment immunity sua
  sponte.   See McGraw, 125 F.3d at 227 (“[B]ecause of its jurisdictional
  nature, a court ought to consider the issue of Eleventh Amendment immunity
  at any time, even sua sponte.”).      That being said, Eleventh Amendment
  immunity does not extend to claims against a state official in his or her
  individual capacity under a theory of supervisory liability, based on such
  supervisor’s “indifference or tacit authorization of a subordinate’s
  misconduct.” Pratt-Miller v. Arthur, 701 F. App’x 191, 193 (4th Cir. 2017)
  (unpublished per curiam) (citing Shaw v. Stroud, 13 F.3d 791, 798 (4th Cir.
  1994)). The Complaint in this case appears to allege that Sheriff Watson
  is liable under such a theory, ECF No. 2 ¶ 8, and the Court will evaluate
  the sufficiency of those allegations below.

                                       18
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 19 of 63 PageID# 4444



  “tantamount” to claims against the private medical contractor);

  Woodruff v. Ridings, No. 4:19cv56, 2019 WL 4126072, at *2 (W.D.

  Ky. Aug. 29, 2019) (“[T]he Court construes Plaintiff’s official-

  capacity    claim   against   Nurse   Ridings    as   brought   against   her

  employer,    Southern    Health   Partners.”);    Miller   v.   Jones,    No.

  6:19cv6083, 2019 WL 4252821, at *2 (W.D. Ark. Aug. 7, 2019)

  (dismissing official capacity claims against CCS employees because

  the complaint “failed to identify any custom or policy of Correct

  Care Solutions” (emphasis added)); Frey v. Reams, No. 1:17cv669,

  2018 WL 582400, at *5 (D. Colo. Jan. 29, 2018) (stating that an

  official capacity claim against a doctor employed by CCS “is the

  equivalent of a claim against [CCS]”); Bingham v. Baker, No.

  15cv11740, 2016 WL 8711599, at *4 (N.D. Ill. Apr. 15, 2016)

  (stating that official capacity claims against two CCS employees

  “are essentially claims against Correct Care Solutions”).                 But

  see, e.g., Millward v. Bd. of Cnty. Comm’rs, No. 17cv117, 2018 WL

  9371573, at *7-8 (D. Wyo. Oct. 19, 2018) (dismissing official

  capacity claims against CCS nurses as “duplicative of the § 1983

  official-capacity       claims    against   Sheriff    Whalen    and   Teton

  County”).    This Court need not decide the proper treatment of such

  claims here because the official capacity claims against the CCS

  nurses fail in either case.

        If the official capacity claims are deemed claims against

  Sheriff Watson’s office, see ECF No. 2 ¶ 7 (stating that CCS

                                        19
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 20 of 63 PageID# 4445



  contracted with the Portsmouth Sheriff’s Office to provide medical

  care to PCJ inmates), such claims are barred by the Eleventh

  Amendment for reasons already discussed.          On the other hand, if

  the claims are appropriately characterized as claims against CCS,

  the Complaint fails to properly allege an unconstitutional policy

  or custom.

        It is well settled that a private entity may, in certain

  cases, act under color of law within the meaning of § 1983 and

  therefore be exposed to liability.           See Conner v. Donnelly, 42

  F.3d 220, 223-24 (4th Cir. 1994).         The Fourth Circuit has observed

  that one way in which a private entity acts under color of law is

  when it “exercise[s] powers that are ‘traditionally the exclusive

  prerogative of the state.’”      Id. at 224 (quoting Blum v. Yaretsky,

  457 U.S. 991, 1005 (1982)); see also Manhattan Cmty. Access Corp.

  v. Halleck, 139 S. Ct. 1921, 1929 n.1 (2019) (“[T]his Court has

  recognized that a private entity may, under certain circumstances,

  be deemed a state actor when the government has outsourced one of

  its constitutional obligations to a private entity.”).          The Fourth

  Circuit has also made clear that “the provision of medical services

  to prison inmates” fits that mold.          Conner, 42 F.3d at 224; see

  also West v. Atkins, 487 U.S. 42, 56 (1988) (stating that a state

  has a “constitutional duty to provide adequate medical treatment

  to those in its custody”).      Accordingly, the Complaint has alleged



                                       20
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 21 of 63 PageID# 4446



  a sufficient factual basis to bring CCS within the purview of

  § 1983. 11

        Importantly, however, because the same standards that govern

  § 1983 liability of municipalities also govern § 1983 liability of

  private entities, Plaintiff must allege that CCS maintained an

  official     policy    or    custom    that    caused     the    Decedent’s


  11The Court notes that prior decisions of other judges of this Court have
  held that “a private entity that functions as the medical department of a
  correctional facility is not a ‘person’ within the meaning of § 1983.” Hill
  v. Hurst, No. 2:13cv287, 2017 WL 3449584, at *4 (E.D. Va. Feb. 13, 2017)
  (citing Newby v. Fasting, No. 1:01cv1432, 2002 WL 31962277, at *2 (E.D. Va.
  Mar. 27, 2002); Harden v. Green, 27 F. App’x 173, 178 (4th Cir. 2001)
  (unpublished per curiam)); accord Johnson v. Pierce, No. 2:14cv512, 2016 WL
  8231164, at *3 (E.D. Va. Jan. 12, 2016); Caffee v. Con-Med Med., Co., No.
  2:14cv623, 2015 WL 11112051, at *2 (E.D. Va. July 22, 2015). Other judges
  of this Court, however, have presumed that private medical contractors like
  CCS are susceptible to § 1983 liability. See, e.g., Costine v. Correct Care
  Sols., LLC, No. 2:19cv53, 2020 WL 2312440, at *12 (E.D. Va. May 8, 2020);
  Singleton v. Emran, No. 3:15cv200, 2017 WL 388821, at *7 (E.D. Va. Jan. 27,
  2017). The Court follows the latter line of cases here as CCS appears to
  concede that, as a private medical contractor, it is subject to § 1983
  liability, see ECF No. 43, at 17, a view that seems to prevail among federal
  courts, see, e.g., Winkler v. Madison County, 893 F.3d 877, 890 (6th Cir.
  2018) (“A private entity . . . that contracts to provide medical services
  at a jail can be held liable under § 1983 because it is carrying out a
  traditional state function.”); Glisson v. Ind. Dep’t of Corr., 849 F.3d 372,
  378-79 (7th Cir. 2017) (stating that the “availability of entity liability
  under section 1983” extends to “a private corporation that has contracted
  to provide essential government services,” including medical services to
  inmates); Howell v. Evans, 922 F.2d 712, 723-24 (11th Cir. 1991) (“Generally,
  when the state contracts out its medical care of inmates, the obligations
  of the eighth amendment attach to the persons with whom the state contracts.
  Thus, [a private medical contractor] can be a person acting under color of
  state law for purposes of section 1983.” (citation omitted)); Amin v. SCI-
  Phx. Med. Dep’t, No. 20cv841, 2020 WL 3960432, at *3 (E.D. Penn. July 13,
  2020) (distinguishing a state prison’s medical department from a private
  medical contractor and finding that only the latter is a “person” under
  § 1983); Stevens v. Holler, No. 19cv3368, 2020 WL 3893245, at *8 (D. Md.
  July 10, 2020) (“Typically, § 1983 liability only applies to state actors.
  However, . . . § 1983 may apply to a private entity, if that entity operates
  under color of state law, such as here, where a private corporation serves
  as a prison health care provider.”); Thomas v. N. Corr. Facility, No.
  5:11cv7, 2012 WL 874246, at *5 (N.D.W. Va. Mar. 14, 2012) (“Under § 1983,
  a private corporation which contracts with the government to provide
  services can be held liable for constitutional violations.”).

                                        21
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 22 of 63 PageID# 4447



  constitutional     injury;    liability    premised    on   a   theory   of

  respondeat superior is insufficient.           See Austin v. Paramount

  Parks, Inc., 195 F.3d 715, 728 (4th Cir. 1999) (emphasis omitted);

  Monell, 436 U.S. at 691.         According to the Fourth Circuit, an

  official policy or custom can arise in four ways:

        (1) through an express policy, such as a written
        ordinance or regulation; (2) through the decisions of a
        person with final policymaking authority; (3) through an
        omission, such as a failure to properly train officers,
        that manifest[s] deliberate indifference to the rights
        of citizens; or (4) through a practice that is so
        persistent and widespread as to constitute a custom or
        usage with the force of law.

  Lytle v. Doyle, 326 F.3d 463, 471 (4th Cir. 2003) (alteration in

  original) (citation and internal quotation marks omitted) (quoting

  Carter v. Morris, 164 F.3d 215, 218 (4th Cir. 1999)).

        Here, the Complaint fails to plead that CCS maintained an

  official policy or custom of providing constitutionally deficient

  medical care to the inmates in its charge.        The Complaint does not

  identify any express policy promulgated by CCS or a decision by a

  CCS official with final policymaking authority that caused a

  deprivation of the Decedent’s constitutional rights; nor does it

  properly allege such a deprivation through an omission 12 or a


  12In asserting a claim against CCS for common law negligence, the Complaint
  alleges that CCS “had a duty to train and supervise” its employees and to
  “establish policies and procedure to be followed for the treatment,
  supervision, and death monitoring of an inmate, such as the decedent,
  suffering severe physical symptoms due to drug withdrawal,” and that CCS
  breached those duties. ECF No. 2 ¶¶ 111-12. Even regarding these broad
  allegations as asserting the existence of an official policy (by omission),
  such conclusory allegations fail to present well-pleaded facts that meet

                                       22
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 23 of 63 PageID# 4448



  practice that is so persistent and widespread as to constitute a

  custom with the force of law. 13     Accordingly, the official capacity

  claims against the CCS nurses are DISMISSED.

                       2. Individual Capacity Claims

        The law enforcement officials and the CCS nurses next argue

  that the Complaint fails to adequately plead facts supporting

  individual    § 1983    liability    for   deliberate    indifference    in

  violation of the Eighth Amendment.         The Eighth Amendment protects

  those convicted of crimes from the infliction of cruel and unusual

  punishment. 14   U.S. Const. amend. VIII; Wilson v. Seiter, 501 U.S.

  294, 296-97 (1991).         This proscription of federal government

  conduct has been extended to the states by way of the Fourteenth



  the more rigorous deliberate indifference requirement of § 1983 liability.
  See Grayson v. Peed, 195 F.3d 692, 695 (4th Cir. 1999) (“Deliberate
  indifference is a very high standard—a showing of mere negligence will not
  meet it.”); Layman ex rel. Layman v. Alexander, 343 F. Supp. 2d 483, 489
  (W.D.N.C. 2004) (“Mere negligence in the failure to train will not suffice
  to impose § 1983 liability.”).
  13 The Complaint elsewhere alleges that CCS “had a history of failing to
  uphold minimal constitutional care standards for inmates.” ECF No. 2 ¶ 84.
  This and related allegations, however, arise in the context of a § 1983
  claim against Sheriff Watson, not the CCS nurses or CCS itself. See id.
  ¶¶ 79-89. Indeed, in those portions of the Complaint directed at the CCS
  nurses and CCS, there is no suggestion of Plaintiff alleging a CCS custom
  of providing constitutionally inadequate medical care. Therefore, the Court
  declines to “read into the [C]omplaint allegations that are not squarely
  presented on [its] face.” Huffman v. Dish Network, L.L.C., No. 3:13cv13722,
  2013 WL 12355014, at *12 (S.D.W. Va. Sept. 23, 2012).
  14 Although the Complaint expressly invokes the Eighth Amendment, it is

  unclear whether, at the time of these events, the Decedent was a convicted
  prisoner or a pretrial detainee. If the latter, the Fourteenth Amendment’s
  Due Process Clause would govern Plaintiff’s claims. See Hill v. Nicodemus,
  979 F.2d 987, 990 (4th Cir. 1992). In either case, however, the analysis
  would remain the same. See Brown v. Harris, 240 F.3d 383, 388 (4th Cir.
  2001). Thus, the Court proceeds as if Plaintiff’s § 1983 claims are properly
  brought pursuant to the Eighth Amendment.

                                       23
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 24 of 63 PageID# 4449



  Amendment’s Due Process Clause.                 Wilson, 501 U.S. at 296.            In

  Estelle    v.    Gamble,       the   Supreme    Court     held    that    “deliberate

  indifference to serious medical needs of prisoners constitutes

  [cruel and unusual punishment]” and is actionable under § 1983.

  429 U.S. 97, 104-05 (1976); see also DePaola v. Clarke, 884 F.3d

  481, 486 (4th Cir. 2018) (“Under the Eighth Amendment, prisoners

  have     the    right     to     receive       adequate    medical       care    while

  incarcerated.”).          To prevail on such a claim, a plaintiff must

  satisfy the two-pronged test set out in Farmer v. Brennan, 511

  U.S.     825    (1994).        First,    the     plaintiff       must    demonstrate,

  objectively, the existence of a “serious medical need.”                         Farmer,

  511 U.S. at 834 (quoting Estelle, 429 U.S. at 104).                      Second, the

  plaintiff must prove that the official acted with “deliberate

  indifference.”      Id.

         With respect to the first prong, required proof consists of

  evidence that the medical need “has been diagnosed by a physician

  as mandating treatment or . . . is so obvious that even a lay

  person    would    easily      recognize       the   necessity     for    a   doctor’s

  attention.”       Iko v. Shreve, 535 F.3d 225, 241 (4th Cir. 2008)

  (quoting Henderson v. Sheahan, 196 F.3d 839, 846 (7th Cir. 1999)).

  Defendants do not seriously dispute this element, and the Court

  finds that the Complaint adequately pleads the existence of a

  serious medical need. Indeed, Plaintiff alleges that upon arriving

  at PCJ for booking, the Decedent “presented with clear and obvious

                                             24
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 25 of 63 PageID# 4450



  signs   that    she    was    suffering   from     severe    symptoms      of   heroin

  withdrawal,” ECF No. 2 ¶ 12, and requested immediate medical

  treatment, id. ¶¶ 14, 20.         Moreover, when viewed in the light most

  favorable      to   Plaintiff,     the    Complaint       establishes      that   the

  Decedent’s     medical       condition,    borne    out     by   visible    physical

  manifestation and additional requests for treatment, persisted

  throughout the approximately thirty-six hours that the Decedent

  was incarcerated at PCJ before her death.                 See id. ¶¶ 13-15, 18-

  19, 21-27, 35.        Taken as true, Plaintiff’s allegations demonstrate

  a medical need “so obvious that even a lay person would easily

  recognize the necessity for a doctor’s attention.”                  Iko, 535 F.3d

  at 241.    Moreover, several courts in this circuit have found that

  symptoms of heroin withdrawal can give rise to a serious medical

  need.   See, e.g., Estate of Dellinger ex rel. Dellinger v. Bryant,

  No. 1:19cv44, 2020 WL 5249196, at *2 (D.S.C. Sept. 3, 2020)

  (adopting in part report and recommendation); Thornhill v. Aylor,

  No. 3:15cv24, 2016 WL 8737358, at *9 (W.D. Va. Feb. 19, 2016);

  Gonzalez v. Cecil County, 221 F. Supp. 2d 611, 616 (D. Md. 2002).

        To succeed on her claims, however, Plaintiff must also satisfy

  the   second    prong    of    Farmer:    that     each   defendant     acted     with

  deliberate indifference in light of the Decedent’s serious medical

  need.   To make this showing, Plaintiff must ultimately prove that

  “the official kn[ew] of and disregard[ed] an excessive risk to

  inmate health or safety.”          Farmer, 511 U.S. at 837.             Critically,

                                            25
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 26 of 63 PageID# 4451



  this is a “higher standard for culpability than mere negligence or

  even   civil    recklessness,     and    as     a    consequence,          many   acts    or

  omissions that would constitute medical malpractice will not rise

  to the level of deliberate indifference.”                         Jackson v. Lightsey,

  775 F.3d 170, 178 (4th Cir. 2014) (citing Estelle, 429 U.S. at

  106); see also Scinto v. Stansberry, 841 F.3d 219, 225 (4th Cir.

  2016) (stating that “mere ‘[d]isagreements between an inmate and

  a   physician    over     the   inmate’s      proper        medical    care’      are    not

  actionable      absent     exceptional        circumstances”           (alteration       in

  original) (quoting Wright v. Collins, 766 F.2d 841, 849 (4th Cir.

  1985))).       Instead, to constitute deliberate indifference, “the

  official must both be aware of facts from which the inference could

  be drawn that a substantial risk of serious harm exists, and he

  must also draw the inference.”           Farmer, 511 U.S. at 837; see also

  id. at 844 (indicating that officials are not liable if “they knew

  the underlying facts but believed (albeit unsoundly) that the risk

  to which the facts gave rise was insubstantial or nonexistent”).

  The Fourth Circuit has explained that a plaintiff can make this

  showing    through       direct   evidence           of     the     official’s     actual

  knowledge,      Scinto,     841   F.3d     at        226,    as     well     as   through

  “circumstantial      evidence     tending       to    establish       such    knowledge,

  including evidence ‘that a prison official knew of a substantial

  risk from the very fact that the risk was obvious,’” id. (quoting

  Makdessi v. Fields, 789 F.3d 126, 133 (4th Cir. 2015)).                           Bearing

                                           26
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 27 of 63 PageID# 4452



  this in mind, the Court considers the Complaint’s allegations

  against the various defendants.

               a. Defendants Cashwell, Coardes, and Mayfield

        Beginning with Defendants Cashwell, Coardes, and Mayfield,

  the Complaint alleges that these defendants: (1) were informed by

  the Decedent of her daily heroin use and her history of withdrawal

  symptoms; (2) observed the “obvious signs” that the Decedent was

  presently suffering from those symptoms; and (3) were asked to

  secure immediate medical assistance.             ECF No. 2 ¶¶ 12, 14, 17-18,

  20.    Plaintiff alleges, however, that these defendants “ignored

  the information learned from . . . observing and speaking with the

  decedent,” id. ¶ 13; accord id. ¶ 18, and placed the Decedent in

  the   general    jail    population       without   providing    her    a   medical

  examination and without “communicat[ing] to the deputies regarding

  monitoring the decedent’s condition,” id. ¶¶ 13-14, 16, 18-20.

  Taken as true, these allegations are sufficient to establish that

  Defendants      Cashwell,      Coardes,    and   Mayfield   were   deliberately

  indifferent to the Decedent’s serious medical need.                    See Sosebee

  v. Murphy, 797 F.2d 179, 182 (4th Cir. 1986) (stating that an

  “inference of deliberate indifference” arises when prison guards

  are aware of an inmate’s serious medical needs “but refrain[] from

  obtaining medical assistance”).

        In   an   effort    to    escape     liability,   Deputy     Cashwell     and

  Lieutenant Coardes cite Miltier v. Beorn, 896 F.2d 848 (4th Cir.

                                            27
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 28 of 63 PageID# 4453



  1990), for the proposition that non-medical officials “may rely on

  the opinion of the medical staff as to the proper course of

  treatment.” 15    ECF No. 35, at 6-7 (citing Miltier, 896 F.2d at 854-

  55).    They further point to Spruill v. Gillis, 372 F.3d 218 (3d

  Cir. 2004), where the Third Circuit held that “[i]f a prisoner is

  under the care of medical experts . . . a non-medical prison

  official will generally be justified in believing that the prisoner

  is in capable hands” and thus insulated from § 1983 liability.

  ECF No. 35, at 6 (quoting Spruill, 372 F.3d at 236).                   The cited

  authorities      do   not   support   dismissal     here    as   the    relevant

  allegations do not suggest that Cashwell and Coardes relied upon

  such a medical professional’s judgment.               It is true, as these

  defendants point out, that Nurse Murray noted “no current medical

  treatment needed” after examining the Decedent on August 22, 2017,

  but    such   examination     occurred     after    the    Decedent’s     intake

  interactions with Cashwell and Coardes.            As such, those defendants

  may not rely on Nurse Murray’s not-yet-existing examination notes

  in an effort to absolve themselves of liability for their pre-

  examination      actions.    See   Spruill,   372    F.3d   at   236    (finding

  dismissal of claims appropriate only “after the point at which

  [the inmate] was first under medical care”).


  15 As recognized by another judge of this Court, Farmer overruled Miltier
  “to the extent that [Miltier] allowed a finding of deliberate indifference
  upon constructive knowledge.” Brown v. Mitchell, 308 F. Supp. 2d 682, 708
  n.30 (E.D. Va. 2004) (alteration in original). Consequently, Farmer does
  not undermine the proposition for which Cashwell and Coardes rely on Miltier.

                                        28
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 29 of 63 PageID# 4454



        Moreover, even if the Court were to assume that the Decedent

  was “under the care of [a] medical expert[]” by virtue of Nurse

  Mayfield’s presence and/or participation at intake, Cashwell and

  Coardes still would not be shielded from liability.             As the Third

  Circuit noted in Spruill, a non-medical official’s reliance on a

  medical    professional’s     judgement     in     such    circumstances   is

  justifiable only “absent a reason to believe (or actual knowledge)

  that prison doctors or their assistants are mistreating (or not

  treating) a prisoner.”       Id. (emphases added).         As set out above,

  the Complaint alleges that during intake the Decedent: (1) informed

  Cashwell, Coardes, and Mayfield that she used heroin daily and had

  a history of withdrawal symptoms; (2) was exhibiting such symptoms

  at that time; and (3) requested immediate medical treatment.

  Viewed in the light most favorable to Plaintiff, these allegations

  establish that Cashwell and Coardes could not have reasonably

  believed    that   the   Decedent   was   “in    capable   hands.”   Indeed,

  accepting as true Plaintiff’s allegation that it was obvious to

  the reasonable observer that, by looking at and/or listening to

  the Decedent, she was in immediate need of medical treatment, and

  further accepting as true Plaintiff’s allegation that, despite

  that fact, Nurse Mayfield—a medical professional—failed to provide

  such treatment, it follows that Deputy Cashwell and Lieutenant

  Coardes were presented with “a reason to believe” that the Decedent

  was not receiving proper medical care.           In such circumstances, any

                                       29
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 30 of 63 PageID# 4455



  reliance    on    Nurse    Mayfield’s   alleged      judgment    to   not   render

  treatment to the Decedent was unreasonable.

         Nurse Mayfield defends, in part, on the ground that the

  Decedent “refused to consent to medical treatment,” ECF No. 43, at

  15, citing a form attached to her affidavit and signed by her and

  Coardes     that    states     that     the     Decedent   “refused         medical

  processing,” ECF No. 43-2, at 4.              However, this form, which does

  not even appear to be signed by the Decedent, is not referenced in

  or     attached    to   the   Complaint,       and   Plaintiff    disputes     its

  authenticity (as she does with the exhibits submitted by the other

  nurses).    See ECF No. 66, at 7-9.           As such, the Court may consider

  this form only by converting the CCS Motion into a motion for

  summary judgment.         See Fed. R. Civ. P. 12(d); Goines, 822 F.3d at

  166.     However, the Court declines to do so here.               See Pegues v.

  Wal-Mart Stores, Inc., 63 F. Supp. 3d 539, 544 (D. Md. 2014)

  (“Whether to convert a motion to dismiss to a motion for summary

  judge is a matter of [the court’s] complete discretion.” (internal

  quotation marks omitted)); 5C Wright & Miller, Federal Practice

  and Procedure § 1366 (3d ed. Oct. 2020 update) (“As the language

  of the rule suggests, federal courts have complete discretion to

  determine whether or not to accept the submission of any material

  beyond the pleadings that is offered in conjunction with a Rule

  12(b)(6) motion.”).



                                          30
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 31 of 63 PageID# 4456



        The Complaint sufficiently alleges that Defendants Cashwell,

  Coardes,    and    Mayfield    were      deliberately    indifferent    to   the

  Decedent’s serious medical need.              Accordingly, the Court DENIES

  the Cashwell Motion with respect to the § 1983 individual capacity

  claims against Deputy Cashwell and Lieutenant Coardes, 16 and DENIES

  the CCS Motion with respect to the § 1983 individual capacity claim

  against Nurse Mayfield.

                                b. Defendant Murray

        Next, Plaintiff alleges that Nurse Murray “examined and/or

  evaluated” the Decedent on August 22, 2017, the day after booking.

  ECF No. 2 ¶ 15.     Nurse Murray documented that “no current medical

  treatment [was] needed,” and in doing so, she completely ignor[ed]

  the information provided at booking that [the Decedent] had a

  serious opioid heroin addiction and that she continued to suffer

  from withdrawal symptoms.”         Id.    These allegations are sufficient

  to permit the Court to find that the Complaint adequately pleads

  a claim of deliberate indifference against Nurse Murray.                     See

  Miltier, 896 F.2d at 853 (“Failure to respond to an inmate’s known

  medical    needs   raises     an   inference    that    there   was   deliberate

  indifference to those needs.” (citing Sosebee, 797 F.2d at 182)).

        In her affidavit, Murray claims that she never had contact

  with the Decedent, much less evaluated her, and had no knowledge


  16 The Complaint also alleges a separate § 1983 individual capacity claim
  against Coardes under a theory of supervisory liability, which the Court
  discusses below.

                                           31
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 32 of 63 PageID# 4457



  of the Decedent’s medical condition.               ECF No. 43-3.        Again,

  however, the Court declines to consider such extrinsic evidence at

  this stage.    As such, the Court DENIES the CCS Motion with respect

  to the § 1983 individual capacity claim against Nurse Murray.

                               c. Defendant Kelly

        The Court likewise finds that the Complaint contains adequate

  facts supporting a claim of deliberate indifference on the part of

  Sergeant Kelly.      As relevant to this defendant, Plaintiff alleges

  that on the morning of August 23, 2017, the Decedent attempted

  several times to gain the attention of jail officials and/or

  medical    staff   from     her   cell   to   “receive   lifesaving    medical

  treatment for her heroin withdrawal symptoms, which were then

  worsening.”     ECF No. 2 ¶¶ 23, 25, 27.          In one instance, Sergeant

  Kelly looked into the Decedent’s cell, “ignored all of [the]

  decedent’s attempts to gain [his] attention,” and “offer[ed] no

  assistance to the decedent at the time.”            Id. ¶ 29.    Such factual

  assertions    give   rise    to   a   plausible   inference     of   deliberate

  indifference. See Sosebee, 797 F.2d at 182. The Court, therefore,

  DENIES the Cashwell Motion as it relates to the § 1983 individual

  capacity claim against Sergeant Kelly.

               d. Defendants Deaver, Rose, Shaw, and Wilson

        Whether the Complaint adequately states individual capacity

  claims against the remaining on-duty guards, Deputies Deaver, Shaw

  and Wilson, and Nurse Rose is a much closer question.                  Although

                                           32
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 33 of 63 PageID# 4458



  the Complaint alleges that each of the other on-duty guards and

  CCS nurses performed or failed to perform some specific act or

  acts, displaying deliberate indifference toward the Decedent prior

  to her death, no such specific allegations exist with respect to

  Defendants    Deaver,    Rose,     Shaw,      or    Wilson. 17      Rather,     such

  defendants fall within Plaintiff’s broader allegations that each

  of the named defendants: (1) were on duty during the period of the

  Decedent’s incarceration and came into contact with her at least

  once during that period; (2) knew by looking at and/or listening

  to   the   Decedent   that   she   was       in    desperate     need   of   medical

  treatment; and (3) deliberately ignored that fact by failing to

  take appropriate remedial action.             ECF No. 2 ¶¶ 4, 33, 35.

        Although a close call, the Court cannot say at this time that

  these   defendants    are    entitled    to       dismissal    of   these    claims.

  Admittedly, the Complaint’s allegations as to these defendants are

  thin. Nonetheless, according to those allegations, which the Court

  must accept as true, each of these defendants came into contact

  with the Decedent at some point during her incarceration and

  learned by looking at or listening to the Decedent that she needed




  17 Although Plaintiff alleges that Defendants Deaver, Rose, and Wilson
  responded to the Decedent’s cell to provide medical assistance on the morning
  of August 23, 2017, the Complaint specifically alleges that the Decedent
  had died before such defendants’ arrival. ECF No. 2 ¶¶ 32, 37. Furthermore,
  there is no suggestion in the Complaint that any defendant, upon finding
  the Decedent unresponsive in her cell, rendered medical assistance to the
  Decedent in a deliberately indifferent or negligent manner.

                                          33
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 34 of 63 PageID# 4459



  immediate medical assistance. 18        See Farmer, 511 U.S. at 842 (“[A]

  factfinder    may     conclude   that    a   prison   official   knew   of    a

  substantial risk from the very fact that the risk was obvious.”).

  Despite that thinly-alleged knowledge, the above-named defendants

  allegedly    failed    to   provide     medical   assistance,    raising     an

  inference of deliberate indifference.             See Miltier, 896 F.2d at

  853; Sosebee, 797 F.2d at 182.

        It may be that the evidence produced at trial or at the

  summary judgment stage ultimately establishes that several, if not

  most, of the named defendants are not liable for the alleged

  constitutional deprivations.       At this stage, however, the Court’s

  review is limited to the allegations appearing in the Complaint,

  and the Court concludes that those allegations are sufficient to

  state § 1983 deliberate indifference claims against Defendants

  Deaver, Rose, Shaw, and Wilson in their individual capacities,

  “even if doubtful in fact,” Twombly, 550 U.S. at 555. Accordingly,

  the Court DENIES the Cashwell Motion with respect to the § 1983

  individual capacity claims against Deaver and Shaw; DENIES the

  Wilson Motion with respect to the § 1983 individual capacity claim

  against Wilson; and DENIES the CCS Motion with respect to the

  § 1983 individual capacity claim against Nurse Rose.



  18 As with Nurses Mayfield and Murray, the Court does not consider Nurse
  Rose’s affidavit averring that he had no contact with the Decedent, or any
  knowledge of her condition, prior to attempting to resuscitate her. ECF
  No. 43-4.

                                          34
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 35 of 63 PageID# 4460



                                 e. Sheriff Watson
                               (Respondeat Superior)

        Plaintiff further seeks to hold Sheriff Watson liable in his

  individual capacity under a theory of respondeat superior.                    ECF

  No. 2 ¶¶ 8, 61.        The Court need not devote much analysis to this

  claim as it is firmly established that § 1983 liability cannot be

  predicated on a theory of respondeat superior.                 See Iqbal, 556

  U.S. at 676 (“Government officials may not be held liable [under

  § 1983] for the unconstitutional conduct of their subordinates

  under a theory of respondeat superior.”); Clark v. Md. Dep’t of

  Pub. Safety & Corr. Servs., 316 F. App’x 279, 282 (4th Cir. 2009)

  (unpublished     per    curiam)     (stating     that   “the   principles      of

  respondeat    superior       have   no   application    to   § 1983   claims”);

  Harbeck v. Smith, 814 F. Supp. 2d 608, 626 (E.D. Va. 2011) (same).

  Accordingly, Plaintiff’s § 1983 claim against Sheriff Watson in

  his individual capacity under a theory of respondeat superior is

  DISMISSED.

                 f. Sheriff Watson and Defendant Coardes
                         (Supervisory Liability)

        Finally, the Complaint is at least arguably subject to being

  interpreted as alleging § 1983 individual capacity claims against

  Sheriff    Watson      and    Lieutenant      Coardes   in   their    roles    as

  supervisors.    Id. ¶¶ 8, 36.       In certain circumstances, supervisory

  officials may be held individually liable under § 1983 for the

  constitutional injuries inflicted by their subordinates.               Shaw, 13

                                           35
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 36 of 63 PageID# 4461



  F.3d   at   798.      As     the    Supreme        Court   has    observed,     “the   term

  ‘supervisory liability’ is a misnomer” as the supervisor is not

  called to “answer for the torts of [his or her subordinates]” but

  for “his or her own misconduct.”                    Iqbal, 556 U.S. at 677.            Put

  differently, “[l]iability in this context is not premised on

  respondeat        superior    but       on    a    recognition        that   supervisory

  indifference or tacit authorization of subordinates’ misconduct

  may be a causative factor in the constitutional injuries they

  inflict on those committed to their care.”                    Slakan v. Porter, 737

  F.2d 368, 372 (4th Cir. 1984) (citation omitted); see also Clay v.

  Conlee, 815 F.2d 1164, 1170 (8th Cir. 1987) (“[W]hen supervisory

  liability    is     imposed,       it   is    imposed      against     the   supervisory

  official in his individual capacity for his own culpable action or

  inaction     in     the    training,         supervision,        or   control    of    his

  subordinates.” (emphasis added)).

         The Fourth Circuit’s decision in Shaw v. Stroud sets forth

  the three elements of supervisory liability.                     First, the plaintiff

  must show that the supervisor defendant knew that “his subordinate

  was engaged in conduct that posed a pervasive and unreasonable

  risk of constitutional injury to citizens like the plaintiff.”

  Shaw, 13 F.3d at 799 (internal quotation marks omitted).                         Second,

  the plaintiff must demonstrate that, in light of that knowledge,

  the supervisor’s response “was so inadequate as to show deliberate

  indifference to or tacit authorization of the alleged offensive

                                                36
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 37 of 63 PageID# 4462



  practices.”         Id.    Third,        the   plaintiff      must    establish    an

  “affirmative    causal     link”    between     the    supervisor’s      inadequate

  response and the alleged constitutional injury.                 Id.

        In evaluating whether Plaintiff’s allegations satisfy these

  three criteria, this Court is guided by the Fourth Circuit’s

  helpful observations in Shaw.             First, to qualify as “pervasive,”

  a plaintiff must demonstrate that the challenged “conduct is

  widespread,    or    at   least    has    [occurred]     on    several    different

  occasions.”    Id.    It is not sufficient, therefore, to “point[] to

  a single incident or isolated incidents, for a supervisor cannot

  be expected to promulgate rules and procedures covering every

  conceivable occurrence” or “guard against the deliberate criminal

  acts of his properly trained employees when he has no basis upon

  which to anticipate the misconduct.”                  Id. (quoting Slakan, 737

  F.2d at 373).        Liability may attach, however, if the plaintiff

  demonstrates the supervisor’s “continued inaction in the face of

  documented widespread abuses.”             Id. (quoting Slakan, 737 F.2d at

  373).

        Beginning with Lieutenant Coardes, the Complaint alleges that

  he “was in a supervisory role as the on-duty lieutenant” during

  the Decedent’s incarceration.             ECF No. 2 ¶ 36.       As such, Coardes

  “ha[d] a duty to ensure that all of the deputies under his

  supervision were trained to properly identify and appropriately

  handle the medical conditions of incarcerated inmates.”                           Id.

                                            37
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 38 of 63 PageID# 4463



  However, Plaintiff claims that he failed in those duties in light

  of the Decedent’s death.            Id.        Even assuming such bare-bones

  allegations were intended to assert a § 1983 supervisory liability

  claim against Lieutenant Coardes, such allegations are clearly

  lacking.      Indeed,      such   allegations       say    nothing   of     Coardes’

  knowledge—actual      or    constructive—of        his    subordinates’      alleged

  unconstitutional conduct.         Nor do they identify Coardes’ response

  (or lack thereof) to such knowledge, much less that such response

  was   woefully   inadequate       and/or       caused    the   Decedent’s    injury.

  Rather, Plaintiff’s allegations, devoid of factual support, are

  simply “conclusory and not entitled to be assumed true.”                      Iqbal,

  556 U.S. at 681.           Accordingly, Plaintiff’s § 1983 supervisory

  liability claim against Lieutenant Coardes, to the extent one is

  pleaded, is DISMISSED.

        Turning    to   Sheriff      Watson,       the     Court   finds    that   any

  allegations intended to support a claim for supervisory liability

  against him are also insufficient.                     Indeed, Plaintiff simply

  alleges (in the “Parties” section of the Complaint) that the

  Sheriff “had supervisory liability under . . . 42 U.S.C. § 1983

  due to [his] supervisory indifference or tacit authorization of

  [his] subordinates’ misconduct.”                ECF No. 2 ¶ 8.       Yet the only

  § 1983 count in the Complaint as to Sheriff Watson, Count VI,

  advances “official policy or custom” liability, a theory of § 1983

  liability entirely distinct from supervisory liability and, for

                                            38
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 39 of 63 PageID# 4464



  reasons already discussed, an unsuccessful one at that.                      Thus,

  notwithstanding     the   conclusory        allegation    early    on   in    the

  Complaint that Sheriff Watson “ha[s] supervisory liability” under

  § 1983, it is unclear as to whether Plaintiff even intended to

  pursue such     legal   theory   of   liability.         Such   uncertainty     is

  highlighted by the fact that the parties’ briefs regarding Sheriff

  Watson’s § 1983 liability includes no discussion of supervisory

  liability, instead focusing only on “official policy or custom”

  liability. 19   See ECF Nos. 35, at 9-11; 60, at 10-11.             The motion

  to dismiss Count VI against Sherriff Watson in its entirety is

  therefore granted without the need for further analysis on this

  unargued theory of relief.

        Alternatively, even viewing the allegations in Count VI for

  “official policy or custom” liability, the Court finds that such

  allegations fail to state a claim for supervisory liability.                 That

  count alleges that “[a]t all relevant times, Sheriff Watson had a

  non-delegable duty to oversee members of the Portsmouth Sheriff’s

  Office and contractors working in the Portsmouth City Jail.”                  Id.

  ¶ 81.   The Complaint further alleges that “Sherriff Watson knew or

  should have known that contractor [CCS] had a history of failing

  to uphold minimal constitutional care standards for inmates.”                 Id.

  ¶ 83.     The   Complaint    then     proceeds   to   identify     five      other


  19 Although Plaintiff’s response sets forth the standard for supervisory
  liability (with no further seemingly related discussion), it appears in a
  section dealing with the on-duty guards. See ECF No. 60, at 7.

                                         39
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 40 of 63 PageID# 4465



  individuals that died while in the custody of various Virginia

  local   jails   that    contracted     with    CCS   for   medical     services,

  including PCJ, over an eight-year period (2008 to 2016). 20                  Id.

  ¶ 85.   Such deaths, which Plaintiff attributes to CCS’s failure to

  provide adequate medical treatment as well as its ignorance of

  serious medical symptoms, id. ¶ 85, are purportedly “just some of

  the   many   examples   of   Correct    Care    Solution’s    negligence    and

  disregard of the inmates” under its charge, id. ¶ 86.                  Plaintiff

  also alleges that despite the Sheriff’s asserted knowledge of such

  information, which the Complaint contends “was well known to law

  enforcement      and     correctional         personnel      through     public

  dissemination of the problem’s magnitude,” id. ¶ 85, he “failed to

  implement any policies, training, and/or remedial measures to

  prevent continuing violations by Correct Care Solutions,” id.

  ¶ 88.

        Such allegations are almost entirely conclusory when viewed

  through the lens of a (non-argued) supervisory liability claim.

  Indeed, accepting as true the deaths of these other inmates, there

  are no facts suggesting that such prior deaths were caused through

  negligent medical care, and the only manner of connecting them to


  20 More specifically, the Complaint alleges that in 2008, an inmate of
  Norfolk City Jail died of a cerebral hemorrhage and an inmate of Alexandria
  City Adult Detention Center died of a brain hemorrhage; in 2014, an inmate
  of Richmond City Justice Center died of a perforated duodenal ulcer; in
  2015, an inmate of Riverside Regional Jail in Prince George, Virginia, died
  of hypertensive cardiomyopathy; and in 2016, a PCJ inmate died of fibrinous
  pericarditis with pericardial effusion. ECF No. 2 ¶ 85.

                                         40
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 41 of 63 PageID# 4466



  Sheriff Watson is through Plaintiff’s bald assertions that Sheriff

  Watson must have knowledge of such prior events.                      Seeking to

  proceed on the theory that “these other inmates also died because

  CCS employees ignored them and Sheriff Watson knew about it”

  amounts    to   nothing   more   than    speculation     grounded      in   “naked

  assertion[s] devoid of further factual enhancement.”                  Iqbal, 556

  U.S. at 678 (alteration in original) (internal quotation marks

  omitted).       Put simply, there are no plausible facts suggesting

  that such deaths, all but one of which occurred in jails outside

  Sheriff Watson’s jurisdiction, resulted from negligence, let alone

  facts     suggesting   that:     (1)     Sheriff    Watson     knew    that   his

  subordinates were engaged in a “pervasive and unreasonable risk of

  constitutional      injury   to”   the       Decedent;   (2)   the    Sherriff’s

  response to such knowledge “was so inadequate as to show deliberate

  indifference to or tacit authorization of the alleged” conduct;

  and/or (3) such “inaction” caused “the particular constitutional

  injury suffered” by the Decedent.            Shaw, 13 F.3d at 799 (internal

  quotation marks omitted).        While satisfying the Rule 8(a) standard

  is not an onerous task, more than legal conclusions and speculation

  are required to plausibly allege that Sheriff Watson’s decision to

  hire CCS is itself grounds for supervisory liability.                 As such, to

  the extent the Complaint asserts a claim against the Sheriff under

  a theory of supervisory liability, such claim is DISMISSED.



                                          41
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 42 of 63 PageID# 4467



              B. State Law Claims: Simple Negligence, Gross
              Negligence, and Willful and Wanton Negligence

        Defendants also seek dismissal of Plaintiff’s claims for

  negligence, gross negligence, and willful and wanton negligence

  pursuant to Virginia’s Wrongful Death Act. 21            To succeed on a

  negligence claim, a plaintiff must demonstrate “the existence of

  a legal duty, a breach of the duty, and proximate causation

  resulting in damage.”      Atrium Unit Owners Ass’n v. King, 266 Va.

  288, 293, 585 S.E.2d 545, 548 (2003).         In Virginia,

        there are three levels of negligence. The first level,
        simple negligence, involves the failure to use the
        degree of care that an ordinarily prudent person would
        exercise under similar circumstances to avoid injury to
        another. The second level, gross negligence, is a degree
        of negligence showing indifference to another and an
        utter disregard of prudence that amounts to a complete
        neglect of the safety of such other person.         This
        requires a degree of negligence that would shock fair-
        minded persons, although demonstrating something less
        than willful recklessness.

        The third level of negligent conduct is willful and
        wanton negligence.   This conduct is defined as acting
        consciously in disregard of another person’s rights or
        acting with reckless indifference to the consequences,
        with the defendant aware, from his knowledge of existing
        circumstances and conditions, that his conduct probably
        would cause injury to another.




  21Virginia’s Wrongful Death Act provides a “right of action in a personal
  representative to enforce the decedent’s claim for any personal injury that
  caused death.” Miller v. United States, 932 F.2d 301, 303 (4th Cir. 1991)
  (citing Va. Code § 8.01-50); accord Thornhill, 2016 WL 8737358, at *12 (“The
  statute provides that whenever the death of a person is caused by ‘the
  wrongful act, neglect, or default of any person or corporation’ that person
  or corporation shall be liable for damages.”).

                                       42
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 43 of 63 PageID# 4468



  Cowan v. Hospice Support Care, Inc., 268 Va. 482, 486-87, 603

  S.E.2d 916, 918-19 (2004) (citations and internal quotation marks

  omitted).     A plaintiff that successfully demonstrates the third

  level of negligent conduct, willful and wanton negligence, may

  recover punitive damages.         See Huffman v. Love, 245 Va. 311, 314,

  427 S.E.2d 357, 359 (1993) (citing Booth v. Robertson, 236 Va.

  269, 273, 374 S.E.2d 1, 3 (1988)); see also Va. Code § 8.01-52.

        In addition to recovery against negligent actors, pursuant to

  the doctrine of respondeat superior, a plaintiff may also recover

  damages against       one’s   employer        “for   the    tortious     act   of    his

  employee if the employee was performing his employer’s business

  and acting within the scope of his employment.” Kensington Assocs.

  v.   West,   234     Va.   430,   432,        362    S.E.2d   900,     901     (1987).

  Importantly, such liability may also attach to Virginia sheriffs

  with respect to the tortious conduct of his or her deputies.                         See

  Lloyd,   2015   WL    1288346,    at   *12      &    n.14   (“It   has    long      been

  established in Virginia that a sheriff ‘shall answer civilly for

  all the acts of his deputy.’” (quoting Verry v. Barry, 71 Va. Cir.

  318, 2006 WL 2578368, at *1 (Fairfax Cnty. 2006)).

        Here, Plaintiff’s negligence, gross negligence, and willful

  and wanton negligence claims against the on-duty guards and the

  CCS nurses are premised on the same conduct that underly her § 1983

  deliberate indifference claims: despite outward manifestation of

  heroin withdrawal symptoms and the Decedent’s repeated requests

                                           43
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 44 of 63 PageID# 4469



  for    immediate    medical      assistance,    Defendants         failed     to   take

  appropriate action, proximately causing the Decedent’s death.                      ECF

  No. 2 ¶¶ 42-57, 90-102, 121-26.                Plaintiff also seeks to hold

  Sheriff Watson and CCS liable for the alleged negligent conduct of

  their    respective      subordinates       under    a    theory       of   respondeat

  superior.     Id. ¶¶ 8-9, 64-78, 108-20.

                  1. Sheriff Watson and the On-Duty Guards

         Sheriff Watson and the on-duty guards argue that Plaintiff’s

  simple negligence claims are barred by state sovereign immunity. 22

  In Virginia, individuals that work for an immune government entity,

  such as a sheriff’s office, may invoke the Commonwealth’s sovereign

  immunity with respect to claims of simple negligence so long as

  the    challenged      conduct     consisted    of       “acts    of    judgment    and

  discretion which are necessary to the performance of [essential]

  governmental function[s].”           Heider v. Clemons, 241 Va. 143, 145,

  400 S.E.2d 190, 191 (1991); accord Pike v. Hagaman, 292 Va. 209,

  214,    787   S.E.2d    89,   92   (2016)    (stating      that    state     sovereign

  immunity is necessary to “protect[] the state from burdensome




  22As the Fourth Circuit has explained, Eleventh Amendment immunity and state
  sovereign immunity are “related but not identical concepts.” Stewart v.
  North Carolina, 393 F.3d 484, 487 (4th Cir. 2005); accord Murphy v. Smith,
  844 F.3d 653, 656 (7th Cir. 2016); Beaulieu v. Vermont, 807 F.3d 478, 485-
  86 (2d Cir. 2015); see also Fed. Mar. Comm’n v. S.C. State Ports Auth., 535
  U.S. 743, 753 (2002) (“[T]he Eleventh Amendment does not define the scope
  of the States’ sovereign immunity; it is but one particular exemplification
  of that immunity.”); Alden v. Maine, 527 U.S. 706, 713 (1999) (“[T]he
  sovereign immunity of the States neither derives from, nor is limited by,
  the terms of the Eleventh Amendment.”).

                                          44
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 45 of 63 PageID# 4470



  interference with the performance of its governmental functions”);

  see also First Va. Bank-Colonial v. Baker, 225 Va. 72, 79, 301

  S.E.2d 8, 12 (1983) (“[G]overnment can function only through its

  servants,    and    certain   of   those    servants   must   enjoy   the   same

  immunity in the performance of their discretionary duties as the

  government enjoys.”).         If, however, the alleged negligence stems

  from the performance of “purely ministerial acts,” the immunity

  defense is unavailable. 23         Heider, 241 Va. at 145, 400 S.E.2d at

  191 (quoting Wynn v. Gandy, 170 Va. 590, 595, 197 S.E. 527, 529

  (1938)); accord Pike, 292 Va. at 217, 787 S.E.2d at 93.

        The Virginia Supreme Court has outlined four factors for

  courts to consider in assessing whether the challenged conduct

  constitutes an essential government function involving the use of

  judgment and discretion or, conversely, a ministerial obligation:

  “(1) the function performed by the employee, (2) the extent of the

  state’s interest and involvement in that function, (3) the degree

  of control and direction the state exercises over the employee,

  and (4) whether the act performed involves the use of judgment and

  discretion.”       Friday-Spivey v. Collier, 268 Va. 384, 387-88, 388



  23A ministerial act is one “performed without the independent exercise of
  discretion or judgment.” Act, Black’s Law Dictionary (11th ed. 2019); see
  also Richlands Med. Ass’n v. Commonwealth ex rel. State Health Comm’r, 230
  Va. 384, 386, 337 S.E.2d 737, 739 (1985) (“A ministerial act is one which
  a person performs in a given state of facts and prescribed manner in
  obedience to the mandate of legal authority without regard to, or the
  exercise of, his own judgment upon the propriety of the act being done.”
  (internal quotation marks omitted)).

                                         45
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 46 of 63 PageID# 4471



  n.4, 601 S.E.2d 591, 593 & n.4 (2004) (citing James v. Jane, 221

  Va. 43, 53, 282 S.E.2d 864, 869 (1980)); accord Messina v. Burden,

  228 Va. 301, 313, 312 S.E.2d 657, 663 (1984).           The dispute here,

  as is often the case, turns on the fourth factor—whether the

  challenged acts involved the use of judgment and discretion. 24

  See, e.g. Friday-Spivey, 268 Va. at 388, 601 S.E.2d at 593; Whitley

  v. Commonwealth, 260 Va. 482, 493, 538 S.E.2d 296, 302 (2000); see

  also Adams v. NaphCare, Inc., 243 F. Supp. 3d 707, 718 (E.D. Va.

  2017) (stating that “the factor regarding discretion, to the

  exclusion of other factors, has carried the entire weight of

  negative sovereign immunity rulings”); Dowdy v. Pamunkey Reg’l

  Jail Auth., No. 3:14cv3, 2014 WL 2002227, at *4 (E.D. Va. May 15,

  2014)   (observing    that   the   judgment-and-discretion       factor   is

  “typically dispositive”).

        According to Sheriff Watson and the on-duty guards, “the

  deputies’    decisions   here   regarding   [the   Decedent’s]   purported

  medical needs and if/when to contact medical personnel inherently

  involved judgment and discretion.”        ECF No. 35, at 14; accord ECF

  No. 50, at 13.         In support of this claim, these defendants

  primarily rely on Estate of Harvey ex rel. Dent v. Roanoke City



  24Plaintiff does not appear to contest that the other factors weigh in favor
  of a finding of sovereign immunity.     See Myrick v. NaphCare, Inc., No.
  3:16cv952, 2017 WL 3234384, at *2 (E.D. Va. July 31, 2017) (finding that
  supervising inmates “falls cleanly within the governmental function of
  housing inmates and properly operating jails” and that the state has “a
  great interest in and control over this function”).

                                       46
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 47 of 63 PageID# 4472



  Sheriff’s Office, 585 F. Supp. 2d 844 (W.D. Va. 2008); Dowdy v.

  Pamunkey Regional Jail Authority, 2014 WL 2002227; and Lloyd v.

  Morgan, 2015 WL 1288346.

        In the first of these cases, a Virginia sheriff and her

  deputies     sought   summary    judgment       on   a     complaint   alleging

  negligence    in   connection    with     a    pretrial     detainee’s    death,

  claiming sovereign immunity.        Dent, 585 F. Supp. 2d at 847, 863-

  64.   Upon being booked into a city jail, the decedent “became wild

  and hostile.”      Id. at 847.   According to the jail officials, the

  decedent, who had previously been arrested on several occasions,

  “often entered the jail acting in a similar manner,” but he usually

  calmed down and became manageable “[a]fter a few days.”                Id.    The

  decedent’s disorderly and combative conduct persisted over the

  next few days, to include throwing feces and urine out of his cell

  at the deputies and kitchen workers; charging at, kicking, and

  biting the deputies when they attempted to clean his cell; and

  refusing to wear clothes.        Id. at 847-48.            Believing him to be

  suffering from drug withdrawal, the deputies informed the medical

  department of the decedent’s wild behavior.              Id. at 849-50.      After

  receiving    additional    information        from   the    decedent’s    sister

  regarding the decedent’s medical condition, the medical department

  called 911 to have the decedent transported to the emergency room.

  Id. at 849-50. However, because medical department staff described

  the decedent’s condition as “not a dire emergency insofar as he

                                       47
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 48 of 63 PageID# 4473



  was not unconscious or not breathing,” only “a basic life support

  unit” was dispatched rather than “an advanced life support unit.”

  Id. at 850.      The deputies’ efforts to remove the decedent from his

  cell   and   transport    him    to    the    emergency   room    were   met   with

  continued combative efforts, including spitting on and attempting

  to bite jail officials.          Id.    The deputies, therefore, placed a

  blanket over the decedent’s head and restrained him to a stretcher.

  Id.    With the blanket still over his head, the decedent continued

  to    struggle    and   scream   in    the    ambulance   until    reaching    the

  emergency room, at which point an emergency room nurse replaced

  the blanket with a surgical mask.               Id. at 851.       Moments later,

  however, the decedent went into cardiac arrest and died two days

  later.   Id.     In granting summary judgment in favor of the deputies,

  the court held that the evidence established as a matter of law

  that “the deputies were engaged in an essential governmental

  function involving the exercise of discretion and judgment at all

  times relevant to the complaint.”             Id. at 864.

         In Dowdy, the plaintiff alleged that Virginia regional jail

  officials acted negligently in their assessment and placement

  within the jail of an inmate with known suicidal intent.                  2014 WL

  2002227, at *1-2.        More specifically, upon delivering the inmate

  to the jail, deputy sheriffs informed jail officials that the

  inmate “wanted to kill himself,” providing jail officials with a

  suicide note authored by the inmate.               Id. at *1.       Despite that

                                           48
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 49 of 63 PageID# 4474



  knowledge,    the   inmate     received   no   medical   or   psychological

  treatment and was placed in a standard jail cell rather than a

  cell in the infirmary that was “specifically designed for suicide

  watch.”    Id. at *2.     Four days later, the inmate hanged himself

  using his bedsheets.     Id.    The jail officials moved to dismiss the

  negligence claims on the basis of sovereign immunity.           Id. at *1.

  The court granted the motion to dismiss, explaining,

        The Amended Complaint alleges that the [jail authority]
        vested its officers with the authority to assess the
        physical and mental health of arriving inmates, screen
        for “dysfunctional” behaviors, personally interview each
        arriving individual, and make prison housing decisions
        and assignments based on the officers’ subjective
        determinations as to each inmate’s physical and
        psychological needs and abilities. In short, the [jail
        authority] required officers to exercise judgment and
        discretion in receiving, classifying, and placing
        incoming inmates.      The defendants’ actions “were
        discretionary in nature,” entitling those officers to
        sovereign immunity.

  Id. at *4.

        Finally, in Lloyd, the plaintiff sought to hold a Virginia

  sheriff liable for an injury stemming from the alleged negligent

  conduct of two of his deputies.           2015 WL 1288346, at *3.     While

  being escorted by the two deputies from court to a detention

  facility, the plaintiff, handcuffed and shackled, slipped and fell

  down a flight of stairs.       Id.   The deputies took the plaintiff to

  an emergency room, where an attending physician ordered certain

  tests be conducted.      Id.    However, one of the deputies cancelled

  the tests and transported the plaintiff to the detention facility.

                                       49
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 50 of 63 PageID# 4475



  Id.   Upon release from custody shortly thereafter, the plaintiff

  sought medical attention at a hospital and was informed that “she

  had suffered serious head and bodily injuries from her fall and

  that she required additional treatment from her injuries.”               Id.

  The sheriff moved to dismiss the simple negligence claim, arguing

  that it was barred by sovereign immunity.              Id. at *11.       The

  undersigned judge granted the motion on that basis, agreeing with

  the magistrate judge’s conclusion that the relevant conduct—the

  manner of escorting the plaintiff and the extent of treatment

  permitted at the emergency room—was “replete with decisions . . .

  made based on judgment and discretion.”         Id. at *14.

        According to Sheriff Watson and the on-duty guards, these

  cases establish that they are entitled to sovereign immunity with

  respect to the simple negligence claims alleged here.           Plaintiff,

  on the other hand, claims that the challenged conduct in this case

  did not involve the use of judgment and discretion, pointing to

  Jennings v. Hart, 602 F. Supp. 2d 754 (W.D. Va. 2009), and Adams

  v. NaphCare, Inc., 243 F. Supp. 3d 707.          In Jennings, a Virginia

  county jail inmate submitted written requests to see a doctor after

  experiencing painful headaches over a two-week period.              602 F.

  Supp. 2d at 756. A nurse practitioner ordered lab work, prescribed

  medication, and referred the inmate to a neurologist for further

  evaluation,    but   the   sheriff’s   office   failed   to   schedule    an

  appointment with a neurologist.        Id.   Over the next several days,

                                       50
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 51 of 63 PageID# 4476



  the inmate’s headaches persisted, despite taking the prescribed

  medication.     Id. at 757.      The inmate informed jail officials of

  the worsening symptoms and requested that she be taken to a

  hospital, but jail officials ignored her. Id. Finally, nine hours

  after a deputy reported that the inmate was very sick, vomiting,

  and suffering from cold sweats and a headache, jail officials

  called for an ambulance.         Id.   An MRI and CT scan later revealed

  a lesion in the inmate’s brain, and further analysis indicated

  that she had suffered a stroke.             Id.   She died days later after

  being removed from life support.              Id.       Her estate filed suit

  against the sheriff and several deputies, alleging negligence.

  Id. at 758.      The defendants moved to dismiss on the ground of

  sovereign immunity, arguing, in part, that “the provision of

  medical care to [the decedent] involved the exercise of judgment

  and discretion.” Id. The court, however, rejected the affirmative

  defense,    reasoning    that    although     “the      provision    of   medical

  care . . . initially involved the exercise of some judgment and

  discretion,” the circumstances of that particular case dictated a

  finding    of   no   sovereign   immunity.        Id.    at   758.    The   court

  elaborated,

        In this case, the Defendants allegedly ignored Jennings’
        worsening physical condition and repeated requests for
        help for a period of ten days after Peach, a trained
        nurse practitioner, referred Jennings to a neurologist.
        According to the Complaint, the Defendants essentially
        made no efforts whatsoever to even contact a neurologist
        or another doctor to schedule an appointment on

                                         51
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 52 of 63 PageID# 4477



         Jennings’ behalf. By the time the Defendants actually
         contacted outside medical professionals, Jennings was
         suffering from brain abscesses and a stroke.       Thus,
         according to the allegations in the Complaint, well
         before Jennings was taken to the hospital, the
         circumstances were such that the Defendants lacked the
         discretion to keep her at the jail and deny her the
         opportunity to be seen by a neurologist or other medical
         professional.

  Id. at 759 (emphasis added).

         Similarly, in Adams, the estate of a pretrial detainee that

  died in a Virginia regional jail alleged, among other things, that

  jail officials regularly denied the decedent food and water over

  a period of several months before his death.                 243 F. Supp. 3d at

  709, 713.    The defendants sought to dismiss the plaintiff’s simple

  negligence claims on the ground of sovereign immunity.                   Id. at

  719.    As in Jennings, a judge of this Court denied the motion to

  dismiss, finding the immunity defense inapplicable at the Rule

  12(b)(6)     stage   based    on    the    resolution   of   the   judgment-and-

  discretion factor.      The Court began by observing that the relevant

  frame of reference regarding the use of judgment and discretion is

  “the   act   complained      of,”    not    the   everyday   duties   ordinarily

  performed by the government employee.                Id. (quoting Messina, 228

  Va. at 313, 321 S.E.2d at 663).                 Accordingly, the Court focused

  its attention on the alleged conduct giving rise to the simple

  negligence claims: depriving the decedent of food and water.                Id.

  at 720 (“[W]hile the Correctional Officer Defendants may have

  discretion in their jobs overall, they are not alleged to be liable

                                             52
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 53 of 63 PageID# 4478



  for   acts    or    omissions            involving         such    a    general        level     of

  discretion.”).          In the Court’s view, “deciding whether to let a

  pretrial detainee under one’s care thirst and starve to death over

  the    course      of     several         months,       in     appallingly          unsanitary

  conditions,     does      not       require     the    exercise         of     much,    if     any,

  discretion or judgment.”                 Id.    Indeed, the purpose of sovereign

  immunity, the Court explained, is to provide protection to state

  employees engaged in conduct involving “special risks arising from

  . . . governmental            activity,        or    the     exercise         of   judgment     or

  discretion about the proper means of effectuating the governmental

  purpose of the . . . employer.”                     Id. at 721 (second alteration in

  original) (quoting Heider, 241 Va. at 145, 400 S.E.2d at 191).

  Although providing food and water to inmates is essential to the

  “governmental       purpose         of    maintaining         custody         of   an    accused

  individual pending adjudication, performing that function does not

  entail any ‘special risk’ requiring the exercise of judgment and

  discretion.”            Id.    at    721-22.           Rather,         such    duty     is     more

  appropriately characterized as a ministerial one.                              Id. at 722.

        Importantly,        in    arriving        at     this       conclusion,         the    Court

  distinguished Dowdy, noting that the facts alleged in that case

  clearly demonstrated that the relevant acts involved the use of

  judgment and discretion.                  Id. at 721 (“The conduct [in Dowdy]

  required a significant level of judgment, as the officers and the

  medical examiner had to weigh the likelihood that the inmate would

                                                 53
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 54 of 63 PageID# 4479



  act upon his stated desire to commit suicide.                  Moreover, the

  defendants were specifically vested with ‘the authority to assess

  the physical and mental health of arriving inmates, screen for

  “dysfunctional” behaviors, personally interview each individual,

  and make prison housing decisions and assignments based on [their]

  subjective determinations.’      By contrast, the Correctional Officer

  Defendants here, at least for the acts or omissions giving rise to

  the claims of negligence, were not allegedly facing any such

  complex    situation     that   required   the      use   of   judgment   and

  discretion.”); see also Dowdy, 2014 WL 2002227, at *4 (stating

  that the question of whether and to what extent the jail officials’

  actions involved judgment and discretion “can be resolved by

  perusing the substance of the allegations themselves”).

        The Court finds persuasive the thorough and well-reasoned

  decisions in Jennings and Adams and, applying such reasoning to

  the instant case, concludes that Sheriff Watson and the on-duty

  guards    may   not   successfully   invoke   the    defense   of   sovereign

  immunity at the Rule 12(b)(6) stage with respect to Plaintiff’s

  simple negligence claims.       To begin, this Court is well aware, as

  the Sheriff and his deputies point out and as multiple other courts

  have recognized, that the operation of a jail, including the

  provision of medical care, is squarely a governmental function and

  undoubtedly requires jail officials, such as the on-duty guards,

  to make frequent judgment calls in carrying out their duties in

                                       54
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 55 of 63 PageID# 4480



  that capacity.       See, e.g., Myrick, 2017 WL 3234384, at *2; Bourne

  v. Sw. Va. Reg’l Jail, No. 7:14cv140, 2014 WL 2930053, at *3 (W.D.

  Va. June 27, 2014).        But as recognized in Adams, the Court must

  look to the act complained of, not the general duties ordinarily

  performed,    in    evaluating    the   degree      to   which   the   government

  employee exercised judgment and discretion.                Adams, 243 F. Supp.

  3d at 719; accord Heider, 241 Va. at 145, 400 S.E.2d at 191 (stating

  that courts “must assess whether the act to which liability is

  asserted involved the exercise of judgment and discretion”).                    And

  in doing so at the Rule 12(b)(6) stage, the Court is necessarily

  confined to the allegations in the Complaint.

        Here, Plaintiff alleges that the Decedent not only informed

  jail officials and medical staff during intake that she used heroin

  daily and had a history of withdrawal symptoms, but also that the

  Decedent was then physically exhibiting such symptoms to such an

  extent that it was obvious that she required immediate medical

  treatment, as the Decedent then requested. The Decedent’s requests

  were ignored, and she was placed in the general population without

  any close observation.         If the allegations stopped there, the case

  for sovereign immunity might be on stronger footing.                   Cf. Dowdy,

  2014 WL 2002227, at *4 (stating that the decision to place a

  suicidal    inmate    in   a    standard     cell   rather   than      in   a   cell

  specifically designed for suicidal inmates involved judgment and

  discretion).       As it is, the Complaint goes on to allege that over

                                          55
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 56 of 63 PageID# 4481



  the next day and a half, the Decedent’s physically obvious symptoms

  progressed; and in the final hours of her life, the Decedent can

  be seen in her cell repeatedly beckoning for assistance to no

  avail, even as multiple guards passed by her cell.                 On these

  alleged facts, the on-duty guards were not confronted with any

  “special risk” requiring the exercise of judgment and discretion.

  Rather, they were allegedly faced with the decision of whether to

  provide any medical assistance to an inmate who had repeatedly

  requested it and was in obvious need thereof.            See Adams, 243 F.

  Supp. 3d at 721-22; Jennings, 602 F. Supp. 2d at 759.                Stated

  differently, the question is not what was the proper course of

  treatment, which is clearly a discretionary choice, but rather

  whether to provide her even the most basic level of medical care

  while she was in obvious distress.        See Jennings, 602 F. Supp. 2d

  at 759.      This is in critical contrast to the cases relied upon by

  Sheriff Watson and the on-duty guards, where the discretionary

  nature of the challenged conduct was clearly evident from the

  allegations themselves. See Lloyd, 2015 WL 1288346, at *14 (noting

  that the challenged conduct was “replete with decisions to be made

  based on judgment and discretion”); Dowdy, 2014 WL 2002227, at *4

  (stating that the complaint’s allegations clearly demonstrated

  that   the    defendants   were   required   “to   exercise   judgment   and

  discretion      in   receiving,   classifying,     and   placing   incoming

  inmates”); Dent, 585 F. Supp. 2d at 864 (finding that the evidence

                                       56
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 57 of 63 PageID# 4482



  established     that   “the   deputies      were   engaged    in    an   essential

  government     function   involving    the    exercise       of   discretion    and

  judgment at all times relevant to the complaint” (emphasis added)).

        Moreover, Sheriff Watson and the on-duty guards’ efforts to

  distinguish Jennings and Adams are unconvincing.                    According to

  these defendants, the facts presented in those cases were “extreme

  in terms of deputies’ disregarding [of] inmates’ medical needs for

  weeks and months,” rendering the allegations in the instant case

  “far afield” from those in Jennings and Adams.                ECF No. 61, at 5;

  see ECF No. 70, at 3-4.         In the Court’s view, however, that it

  took less time for the Decedent to succumb to her condition than

  the decedents in Jennings and Adams does not immunize Sheriff

  Watson and the on-duty guards against liability for the otherwise

  non-discretionary negligent conduct alleged in this case.

        For the foregoing reasons, the Complaint plausibly alleges

  that the on-duty guards “lacked judgment and discretion in their

  conduct related to . . . Plaintiff’s claims of negligence against

  them,   and,   therefore,     they   fail    to    satisfy    the   James   factor

  regarding discretion.”        Adams, 243 F. Supp. 3d at 722.             Consistent

  with Adams, this factor is dispositive of the issue—Sheriff Watson

  and the on-duty guards may not claim the protection of sovereign




                                        57
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 58 of 63 PageID# 4483



  immunity with regard to Plaintiff’s simple negligence claims. 25

  Accordingly, the Court DENIES the Cashwell Motion and the Wilson

  Motion as to those claims. 26

        Regardless of the availability of sovereign immunity with

  respect to claims of simple negligence, such protection “is not

  available to a defendant whose culpability extends beyond mere

  negligence.”        McLenagan v. Karnes, 27 F.3d 1002, 1008 n.10 (4th

  Cir. 1994); accord James, 221 Va. at 53, 282 S.E.2d at 869 (“A

  state employee who acts wantonly, or in a culpable or grossly

  negligent    manner,    is   not   protected.”).      Accordingly,      Sheriff

  Watson and the on-duty guards are not entitled to dismissal of the

  gross negligence and/or wanton and willful negligence claims if

  the   Complaint      contains   sufficient    facts   that   would     permit   a

  factfinder     to    reasonably    conclude    that   the    alleged    conduct

  “extends beyond mere negligence.” McLenagan, 27 F.3d at 1008 n.10.


  25The Court further notes that even if Sheriff Watson and the on-duty guards
  are entitled to sovereign immunity with respect to the simple negligence
  claims, the benefits of that protection (immunity from not just liability,
  but from suit) would not be fully realized given, as further discussed
  herein, the Complaint sufficiently alleges claims of gross negligence and
  willful and wanton negligence based on the same facts.
  26The Court further notes that the on-duty guards do not contend that the
  allegations otherwise fail to state a claim for simple negligence, nor does
  Sheriff Watson otherwise argue against the application of the doctrine of
  respondeat superior. On that note, the Court finds that any liability as
  to the Sheriff regarding Plaintiff’s negligence claims is based solely on
  respondeat superior liability. Indeed, Virginia does not recognize a cause
  of action for negligent supervision, see C.H. ex rel. A.H. v. Church of God
  in Christ, Inc., 297 Va. 604, 630, 831 S.E.2d 460, 475 (2019), and the
  Complaint contains no facts even suggesting that the Sheriff’s own
  negligence contributed to the Decedent’s injury—that is, that the Sheriff
  was personally involved in or even knew about the specific conduct alleged
  in this case.

                                        58
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 59 of 63 PageID# 4484



  As explained more fully above in the context of Plaintiff’s § 1983

  deliberate indifference claims, the Court finds such to be the

  case here.    Indeed, Plaintiff’s allegations, if true, suggest not

  just “an utter disregard of prudence that amounts to a complete

  neglect of” the Decedent’s safety (gross negligence), Cowan, 268

  Va. at 487, 603 S.E.2d at 918, but also “reckless indifference to

  the   consequences,    with   the   defendant[s]    aware,   from   [their]

  knowledge of existing circumstances and conditions, that [their]

  conduct probably would cause injury to” the Decedent (willful and

  wanton negligence), id. Thus, the Court DENIES the Cashwell Motion

  and Wilson Motion as to the gross negligence and willful and wanton

  negligence claims against the on-duty guards as well as against

  Sheriff Watson under the doctrine of respondeat superior. 27

                            2. The CCS Defendants

        For essentially the same reasons analyzed above with respect

  to the allegations against Sheriff Watson and the on-duty guards,


  27As previously discussed, a plaintiff may seek punitive damages where the
  allegations support a claim of willful and wanton negligence. Huffman, 245
  Va. at 314, 427 S.E.2d at 359. As such, Plaintiff’s claims for punitive
  damages as to the on-duty guards are appropriate. Importantly, however, in
  Virginia, recovery of punitive damages against an employer-defendant
  pursuant to the doctrine of respondeat superior is permitted only where such
  defendant authorized or ratified the negligent conduct of his or her
  employee. Blakely v. Austin-Weston Ctr. for Cosm. Surgery L.L.C., 348 F.
  Supp. 2d 673, 680 (E.D. Va. 2004). Because the Complaint in this case fails
  to plead facts that plausibly allege that Sheriff Watson “authorized” or
  “ratified,” or even knew about, the specific conduct of his subordinates
  regarding the Decedent, punitive damages may not be awarded against Sheriff
  Watson. See id. (“[W]hile plaintiff broadly alleges in the complaint that
  [the employer-defendant] ratified, accepted, or condoned [its employee’s]
  actions, plaintiff neither alleges nor offers proof of any facts to support
  [those] claim[s].” (footnote omitted)).

                                       59
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 60 of 63 PageID# 4485



  the Court finds that the allegations in the Complaint regarding

  Plaintiff’s § 1983 deliberate indifference claims against the CCS

  nurses    also   sufficiently    state    claims    for   negligence,   gross

  negligence, and willful and wanton negligence against the CCS

  nurses, and against CCS under a theory a respondeat superior. 28

  Accordingly, the Court DENIES the CCS Motion with respect to such

  claims.

                             C. Ad Damnum Clause

        Lastly,    Defendants     contend    that    Plaintiff’s    demands   of

  $5,000,000 in compensatory damages and $10,000,000 in punitive

  damages 29 exceeds that permitted by Virginia law. 30            ECF Nos. 35,

  at 17-18 (citing Va. Code §§ 2.2-1839, 8.01-581.15); 43, at 18-19

  (citing Va. Code § 8.01-581.15).          The Court agrees with Plaintiff,

  however, that such arguments are premature at the Rule 12(b)(6)

  stage.    See ECF Nos. 60, at 16; 66, at 10; Etheridge v. Med. Ctr.




  28As with Sheriff Watson and the on-duty guards, although these allegations
  support a claim of punitive damages against the CCS nurses, because the
  Complaint does not plead facts that plausibly allege that CCS authorized or
  ratified the CCS nurses’ alleged negligent conduct in this case, punitive
  damages may not be awarded against CCS. See Blakely, 348 F. Supp. 2d at
  680.
  29As previously indicated, Plaintiff’s demand for punitive damages arises
  solely under Virginia law. ECF No. 2 ¶ 126.
  30While the on-duty guards merely assert that Plaintiff’s damages demands
  are impermissible, the CCS Defendants move to strike the ad damnum clause
  pursuant to Federal Rule of Civil Procedure 12(f). ECF No. 43, at 19 (citing
  Paul v. Gomez, 190 F.R.D. 402, 403 (W.D. Va. 2000)). Rule 12(f) provides
  that a federal court “may strike from a pleading an insufficient defense or
  any redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ.
  P. 12(f).

                                       60
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 61 of 63 PageID# 4486



  Hosps., 237 Va. 87, 96, 376 S.E.2d 525, 529 (1989) (“The limitation

  on medical malpractice recoveries contained in [Virginia] Code

  § 8.01–581.15 does nothing more than establish the outer limits of

  a remedy provided by the General Assembly.                 A remedy is a matter

  of law, not a matter of fact.         A trial court applies the remedy’s

  limitation only after the jury has fulfilled its fact-finding

  function.” (citations omitted)); Fid. Nat’l Title Ins. Co. v. Wash.

  Settlement Grp., LLC, 87 Va. Cir. 77, 2013 WL 9541969, at *15

  (Fairfax Cnty. 2013) (noting, with regard to Virginia cap on

  punitive damages, that “by the clear language of the statute, the

  cap pertains to the amount of punitive damages that may [be]

  recovered by a successful party, not the amount that may be sought

  in the complaint and to which a jury may find a defendant liable”

  (emphases added)); Bennett v. Riverside Reg’l Med. Ctr., 43 Va.

  Cir. 13, 1997 WL 1070546, at *1 (Newport News 1997) (finding the

  defendant’s arguments in support of a motion to reduce the demand

  in   the   ad   damnum     clause   “not     persuasive     given    the   court’s

  obligation to reduce any verdict above the statutory cap”); Va.

  Code   § 2.2-1839(B)       (instructing      courts   to    reduce    jury   award

  against sheriffs and deputies in their individual capacities by

  the amount “in excess of the approved maximum coverage amount as

  established     by   the    [Virginia      Department      of   Treasury’s   Risk

  Management Division]”).         Accordingly, to the extent Defendants’



                                          61
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 62 of 63 PageID# 4487



  motions request the Court to strike or reduce Plaintiff’s requested

  damages, the Court DENIES such request at this time. 31

                                 IV. CONCLUSION

        For the reasons stated above, each of the three Motions to

  Dismiss is GRANTED IN PART AND DENIED IN PART.            ECF Nos. 34, 42,

  49.   The § 1983 official capacity claims against Sheriff Watson,

  the on-duty guards, and the CCS nurses are DISMISSED. 32        The § 1983

  individual capacity claims against the on-duty guards and the CCS

  nurses may proceed, and the Cashwell Motion, CCS Motion, and Wilson

  Motion are DENIED as to those claims.           The § 1983 claim against

  Sheriff Watson premised on the doctrine of respondeat superior is

  DISMISSED.      The   § 1983   supervisory    liability    claims   against

  Defendant Coardes and Sheriff Watson are DISMISSED.           The Cashwell

  Motion, CCS Motion, and Wilson Motion are also DENIED with respect

  to Plaintiff’s various negligence claims.           Finally, Defendants’

  motions are DENIED to the extent Defendants seek to strike or

  reduce Plaintiff’s damages demands in the ad damnum clause.




  31 Indeed, Defendants, the moving parties, have not demonstrated any
  prejudice stemming from Plaintiff’s damages demands, nor have they offered
  any other persuasive arguments as to why the Court is obligated to confront
  this issue at this early stage.
  32 As set out above, this includes the “official policy or custom” claim
  against Sheriff Watson.

                                       62
Case 2:19-cv-00363-MSD-LRL Document 174 Filed 11/25/20 Page 63 of 63 PageID# 4488



        The Clerk is REQUESTED to send a copy of this Opinion and

  Order to all counsel of record.

        IT IS SO ORDERED.



                                                   /s/
                                               Mark S. Davis
                                     CHIEF UNITED STATES DISTRICT JUDGE

  Norfolk, Virginia
  November   25 , 2020




                                       63
